UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number 811-21906 Claymore Exchange-Traded Fund Trust (Exact name of registrant as specified in charter) 2455 Corporate West Drive, Lisle, IL 60532 (Address of principal executive offices) (Zip code) Kevin M. Robinson 2455 Corporate West Drive, Lisle, IL 60532 (Name and address of agent for service) Registrant's telephone number, including area code: (630) 505-3700 Date of fiscal year end: May 31 Date of reporting period: June 1, 2010 - May 31, 2011 Form N-CSR is to be used by management investment companies to file reports with the Commission not later than 10 days after the transmission to stockholders of any report that is required to be transmitted to stockholders under Rule 30e-1 under the Investment Company Act of 1940 (17 CFR 270.30e-1). The Commission may use the information provided on Form N-CSR in its regulatory, disclosure review, inspection, and policymaking roles. A registrant is required to disclose the information specified by Form N-CSR, and the Commission will make this information public. A registrant is not required to respond to the collection of information contained in Form N-CSR unless the Form displays a currently valid Office of Management and Budget ("OMB") control number. Please direct comments concerning the accuracy of the information collection burden estimate and any suggestions for reducing the burden to Secretary, Securities and Exchange Commission, treet, NE,Washington, DC 20549-1090. The OMB has reviewed this collection of information under the clearance requirements of 44 U.S.C. § 3507. Item 1.Reports to Stockholders. The registrant's annual report transmitted to shareholders pursuant to Rule 30e-1 under the Investment Company Act of 1940, as amended (the “Investment Company Act”), is as follows: www.guggenheimfunds.com your road to the LATEST, most up-to-date INFORMATION Contents Dear Shareholder 3 Economic and Market Overview 5 Management Discussion of Fund Performance 6 Fund Summary & Performance 21 Overview of Fund Expenses 44 Portfolio of Investments 46 Statement of Assets and Liabilities 94 Statement of Operations 96 Statement of Changes in Net Assets 98 Financial Highlights Notes to Financial Statements Report of Independent Registered Public Accounting Firm Supplemental Information Trust Information About the Fund Manager Back Cover The shareholder report you are reading right now is just the beginning of the story. Online at www.guggenheimfunds.com, you will find: • Daily and historical fund pricing, fund returns, portfolio holdings and characteristics, and distribution history. • Investor guides and fund fact sheets. • Regulatory documents including a prospectus and copies of shareholder reports. Guggenheim Funds Distributors, Inc. is constantly updating and expanding shareholder information services on each Fund’s website, in an ongoing effort to provide you with the most current information about how your Fund’s assets are managed, and the results of our efforts. It is just one more small way we are working to keep you better informed about your investment. 2 | Annual Report | May 31, 2011 Dear Shareholder | Guggenheim Funds Investment Advisors, LLC (the “Investment Adviser”) is pleased to present the annual shareholder report for 14 of our exchange-traded funds (“ETFs” or “Funds”), including four new funds introduced during 2011. Guggenheim Funds Services Group, Inc. and its subsidiaries, including the Investment Adviser, are subsidiaries of Guggenheim Partners, LLC, a global diversified financial services firm. The four new funds are high yield bond funds in the BulletShares® series of ETFs, which feature specific maturity dates. In addition, two of our funds have been transitioned to actively managed bond funds. This report covers performance of the following 14 funds for the fiscal year ended May 31, 2011: - Guggenheim BulletShares 2011 Corporate Bond ETF (ticker: BSCB) - Guggenheim BulletShares 2012 Corporate Bond ETF (ticker: BSCC) - Guggenheim BulletShares 2013 Corporate Bond ETF (ticker: BSCD) - Guggenheim BulletShares 2014 Corporate Bond ETF (ticker: BSCE) - Guggenheim BulletShares 2015 Corporate Bond ETF (ticker: BSCF) - Guggenheim BulletShares 2016 Corporate Bond ETF (ticker: BSCG) - Guggenheim BulletShares 2017 Corporate Bond ETF (ticker: BSCH) - Guggenheim BulletShares 2012 High Yield Corporate Bond ETF (ticker: BSJC) - Guggenheim BulletShares 2013 High Yield Corporate Bond ETF (ticker: BSJD) - Guggenheim BulletShares 2014 High Yield Corporate Bond ETF (ticker: BSJE) - Guggenheim BulletShares 2015 High Yield Corporate Bond ETF (ticker: BSJF) - Guggenheim Enhanced Core Bond ETF (ticker: GIY), formerly known as Claymore U.S. Capital Markets Bond ETF (ticker: UBD) - Guggenheim Enhanced Ultra-Short Bond ETF (ticker: GSY), formerly known as Claymore U.S. Capital Markets Micro-Term Fixed Income ETF (ticker: ULQ) - Guggenheim S&P Global Dividend Opportunities Index ETF (ticker: LVL) Guggenheim Funds Distributors, Inc., the distributor of the Funds, is committed to providing investors with innovative investment solutions, and we currently offer 43 ETFs with a wide range of domestic and global themes, as well as closed-end funds and unit investment trusts. We have built on the investment management strengths of Guggenheim Funds Investment Advisors and worked with a diverse group of index providers to create some of the most distinctive ETFs available. We believe that a strategy-driven, quantitative process provides a disciplined investment approach to help meet long-term investment goals. Annual Report | May 31, 2011 | 3 Dear Shareholder continued To learn more about economic and market conditions over the last year and the objective and performance of each ETF, we encourage you to read the Economic and Market Overview section of the report, which follows this letter, and the Management Discussion of Fund Performance for each ETF, begins on page 6. Sincerely, Kevin M. Robinson Chief Executive Officer Claymore Exchange-Traded Fund Trust June 30, 2011 4 | Annual Report | May 31, 2011 Economic and Market Overview | During the 12-month period ended May 31, 2011, the U.S. economy continued its recovery, but at a much slower pace than in past rebounds from serious recessions. Unemployment is persistently high, the housing sector is still very weak, and recent reports indicate that manufacturing remains sluggish. Consumers and corporations, apprehensive about the direction of the economy, seem reluctant to make major purchases or investments. While economic growth has been modest in recent months, the U.S. economy is, in fact, growing. The gross domestic product (GDP) has expanded for seven consecutive quarters and is likely to continue doing so for the remainder of the year, according to most economists. While the recent economic weakness has resulted in some rumblings that the economy is on the brink of a double-dip recession, causing financial market weakness, it appears that investors are confusing slowing growth with an actual contraction in growth. In a recent study, a group of 67 economists polled by Bloomberg forecast a rebound in growth in the second half of 2011. The group opined that the slowdown in consumer spending and employment will prove temporary, giving way to a second-half rebound. After growing at an estimated 2.3% annual pace in the second quarter, following first quarter growth at a rate of 1.8%, the U.S. economy is expected by this group to expand at a 3.2% rate from July through December. Rising exports, stable fuel prices, record levels of cash in company coffers, and easier lending rules are expected to outweigh the damage done by one-time events like poor weather and the disaster in Japan. Nonetheless, the current slackening means Federal Reserve (Fed) policy makers are likely wait even longer to raise interest rates. As in the U.S., the recovery from the financial and economic crisis of 2008 and 2009 continues in most of the world. Emerging economies on the whole have so far experienced more pronounced rebounds than developed economies, though they face increasing risks of economic overheating and inflation pressures. The global rise in food and energy prices affects emerging economies more than developed ones because commodities represent a greater share of spending. In Europe, Germany and other large countries seem to be on solid recovery tracks supported by improving exports and domestic consumption. However, concerns over the sovereign debt burden of some peripheral European countries may impede the rate of economic improvement. Japan continues to deal with the aftermath of the devastating earthquake but may experience a surge later this year as rebuilding gets under way. The equity market moved fairly steadily upward over the past year. For the 12-month period ended May 31, 2011, the Standard & Poor’s 500 Index, which is generally regarded as an indicator of the broad U.S. stock market, returned 25.95%. Most international markets posted positive returns, with strength in both developed and emerging markets. The Morgan Stanley Capital International (“MSCI”) Europe-Australasia-Far East Index (“EAFE”) Index, which is composed of approximately 1,100 companies in 20 developed countries in Europe and the Pacific Basin, returned 30.41%. The return of the MSCI Emerging Market Index, which measures market performance in global emerging markets, was 30.18%. In the bond market, lower quality issues performed much better than the highest-rated securities, reflecting investors’ increased appetite for risk and search for yield. The return of the Barclays Capital U.S. Corporate High Yield Index for the 12-month period ended May 31, 2011, was 18.22%, while the Barclays Capital U.S. Aggregate Bond Index, which is a proxy for the U.S. investment grade bond market, returned 5.84%. The Barclays U.S. Treasury Composite Index, which measures performance of U.S. Treasury notes with a variety of maturities, returned 4.49% for the 12-month period ended May 31, 2011. Reflecting the Federal Reserve’s continuing accommodative monetary policy, interest rates on short-term securities remained at their lowest levels in many years; the return of the Barclays Capital 1–3 Month U.S. Treasury Bill Index was 0.15% for the same period. Annual Report | May 31, 2011 | 5 Management Discussion of Fund Performance | BSCB | Guggenheim BulletShares 2011 Corporate Bond ETF Fund Overview The Guggenheim BulletShares 2011 Corporate Bond ETF , NYSE Arca ticker: BSCB (the “Fund”) seeks investment results that correspond generally to the performance, before the Fund’s fees and expenses, of an investment grade corporate bond index called the BulletShares® USD Corporate Bond 2011 Index (the “2011 Index”). The 2011 Index is a rules-based index comprised of investment grade corporate bonds with effective maturities in 2011. The 2011 Index is designed to represent the performance of a held-to-maturity portfolio of U.S. dollar denominated investment-grade corporate bonds with effective maturities in 2011. The Fund has a designated year of maturity of 2011 and will terminate on or about December 31, 2011. In connection with such termination, the Fund will make a cash distribution to then-current shareholders of its net assets after making appropriate provisions for any liabilities of the Fund. The Fund does not seek to return any predetermined amount at maturity. The Fund will invest at least 80% of its total assets in securities that comprise the 2011 Index. In the last six months of operation, when the bonds held by the Fund mature, the Fund’s portfolio will transition to cash and cash equivalents, including without limitation U.S. Treasury Bills and investment grade commercial paper. The Fund uses a sampling approach in seeking to achieve its investment objective. Sampling means that Guggenheim Funds Investment Advisors, LLC, the Fund’s investment adviser, uses quantitative analysis to select securities from the 2011 Index universe to obtain a representative sample of securities that resemble the 2011 Index in terms of key risk factors, performance attributes and other characteristics. These include maturity, credit quality, sector, duration and other financial characteristics of securities. Fund Performance All Fund returns cited—whether based on net asset value (“NAV”) or market price—assume the reinvestment of all distributions. This report discusses the abbreviated annual fiscal period from the Fund’s inception date of June 7, 2010, through May 31, 2011. On a market price basis, the Fund generated a total return of 1.20%, which included a change in market price to $20.16 on May 31, 2011, from $20.02 at inception. On an NAV basis, the Fund generated a total return of 1.05%, which included a change in NAV to $20.13 on May 31, 2011, from $20.02 at inception. At the end of the period the Fund’s shares were trading at a market price premium to NAV, which is to be expected from time to time. For underlying index and broad market comparison purposes, the 2011 Index returned 1.80%, and the Barclays Capital U.S. 1-3 Year Corporate Bond Index, which measures the performance of the short-term U.S. corporate bond market, returned 4.47% for the period from the Fund’s inception date through May 31, 2011. The Fund made the following monthly distributions per share during the period from its inception date through May 31, 2011. The January 2011 distribution included short term capital gains of $0.001 per share; all other distributions were characterized as ordinary income. Month Distribution per Share July $ August $ September $ October $ November $ December $ January $ February $ March $ April $ May $ Performance Attribution For the period from the Fund’s inception date through May 31, 2011, all industry sectors in which the Fund was invested except forest products & paper and cosmetics/personal care had positive returns, contributing to the Fund’s return. The diversified financial services and banks sectors contributed most significantly to the Fund’s return; the cosmetics/personal care and forest products & paper sectors detracted. Positions that contributed most significantly to performance included 6.375% coupon bonds issued by HSBC Finance Corp., a consumer lending firm that is an affiliate of HSBC Holdings PLC, a global banking and financial services company (4.0% of total corporate bonds at period end); 6.125% coupon bonds issued by Credit Suisse USA, Inc., an affiliate of Credit Suisse Group AG, an international financial services firm based in Switzerland (4.9% of total corporate bonds at period end); and 6.75% coupon bonds issued by Morgan Stanley, a global financial services firm based in New York (not held in the portfolio at period end). Positions that contributed least to performance included 1.35% coupon bonds issued by Procter & Gamble International Funding SCA, an affiliate of The Procter & Gamble Company, which produces and markets branded consumer packaged goods (3.1% of total corporate bonds at period end); 7.875% coupon bonds issued by Qwest Corp., a provider of internet and telecommunications services (1.0% of total corporate bonds at period end); and 8.125% coupon bonds issued by Georgia-Pacific LLC, a manufacturer of paper products that is a subsidiary of Koch Industries, Inc., a diversified privately owned company (not held in the portfolio at period end). 6 | Annual Report | May 31, 2011 Management Discussion of Fund Performance continued BSCC | Guggenheim BulletShares 2012 Corporate Bond ETF Fund Overview The Guggenheim BulletShares 2012 Corporate Bond ETF, NYSE Arca ticker: BSCC (the “Fund”) seeks investment results that correspond generally to the performance, before the Fund’s fees and expenses, of an investment grade corporate bond index called the Bullet-Shares® USD Corporate Bond 2012 Index (the “2012 Index”). The 2012 Index is a rules-based index comprised of investment grade corporate bonds with effective maturities in 2012. The 2012 Index is designed to represent the performance of a held-to-maturity portfolio of U.S. dollar denominated investment-grade corporate bonds with effective maturities in 2012. The Fund has a designated year of maturity of 2012 and will terminate on or about December 31, 2012. In connection with such termination, the Fund will make a cash distribution to then-current shareholders of its net assets after making appropriate provisions for any liabilities of the Fund. The Fund does not seek to return any predetermined amount at maturity. The Fund will invest at least 80% of its total assets in securities that comprise the 2012 Index. In the last six months of operation, when the bonds held by the Fund mature, the Fund’s portfolio will transition to cash and cash equivalents, including without limitation U.S. Treasury Bills and investment grade commercial paper. The Fund uses a sampling approach in seeking to achieve its investment objective. Sampling means that Guggenheim Funds Investment Advisors, LLC, the Fund’s investment adviser, uses quantitative analysis to select securities from the 2012 Index universe to obtain a representative sample of securities that resemble the 2012 Index in terms of key risk factors, performance attributes and other characteristics. These include maturity, credit quality, sector, duration and other financial characteristics of securities. Fund Performance All Fund returns cited—whether based on net asset value (“NAV”) or market price—assume the reinvestment of all distributions. This report discusses the abbreviated annual fiscal period from the Fund’s inception date of June 7, 2010, through May 31, 2011. On a market price basis, the Fund generated a total return of 4.21%, which included a change in market price to $20.67 on May 31, 2011, from $20.04 at inception. On an NAV basis, the Fund generated a total return of 3.61%, which included a change in NAV to $20.55 on May 31, 2011, from $20.04 at inception. At the end of the period, the Fund’s shares were trading at a market price premium to NAV, which is to be expected from time to time. For underlying index and broad market comparison purposes, the 2012 Index returned 3.89%, and the Barclays Capital U.S. 1-3 Year Corporate Bond Index, which measures the performance of the short-term U.S. corporate bond market, returned 4.47% for the period from the Fund’s inception date through May 31, 2011. The Fund made the following monthly distributions per share during the period from its inception date through May 31, 2011. The January 2011 distribution included short term capital gains of $0.002 per share; all other distributions were characterized as ordinary income. Month Distribution per Share July $ August $ September $ October $ November $ December $ January $ February $ March $ April $ May $ Performance Attribution For the period from the Fund’s inception date through May 31, 2011, all industry sectors in which the Fund was invested had positive returns. The banks and diversified financial services sectors contributed most significantly to the Fund’s return; the health care products and commercial services sectors contributed least. Positions that contributed most significantly to performance included 8.375% coupon bonds issued by Freeport-McMoRan Copper & Gold, Inc., a copper, gold and molybdenum mining company; 5.25% coupon bonds issued by General Electric Capital Corp., an affiliate of General Electric Company, a diversified technology, media and financial services company; and 5.3% coupon bonds issued by Citigroup, Inc., a global diversified financial services company (1.6%, 2.5% and 1.9%, respectively, of total investments at period end). Only one position, 6.375% coupon bonds issued by Regions Financial Corp., a bank holding company that operates in the South, Midwest and Texas (not held in the portfolio at period end) had a negative return, detracting from the Fund’s performance. Other holdings that made minimal contributions to return included 5.0% coupon bonds issued by retailer Wal-Mart Stores, Inc. and 5.15% coupon bonds issued by Johnson & Johnson, which develops, produces and sells health care products (0.1% and 0.2%, respectively, of total investments at period end). Annual Report | May 31, 2011 | 7 Management Discussion of Fund Performance continued BSCD | Guggenheim BulletShares 2013 Corporate Bond ETF Fund Overview The Guggenheim BulletShares 2013 Corporate Bond ETF, NYSE Arca ticker: BSCD (the “Fund”) seeks investment results that correspond generally to the performance, before the Fund’s fees and expenses, of an investment grade corporate bond index called the Bullet-Shares® USD Corporate Bond 2013 Index (the “2013 Index”). The 2013 Index is a rules-based index comprised of investment grade corporate bonds with effective maturities in 2013. The 2013 Index is designed to represent the performance of a held-to-maturity portfolio of U.S. dollar denominated investment-grade corporate bonds with effective maturities in 2013. The Fund has a designated year of maturity of 2013 and will terminate on or about December 31, 2013. In connection with such termination, the Fund will make a cash distribution to then-current shareholders of its net assets after making appropriate provisions for any liabilities of the Fund. The Fund does not seek to return any predetermined amount at maturity. The Fund will invest at least 80% of its total assets in securities that comprise the 2013 Index. In the last six months of operation, when the bonds held by the Fund mature, the Fund’s portfolio will transition to cash and cash equivalents, including without limitation U.S. Treasury Bills and investment grade commercial paper. The Fund uses a sampling approach in seeking to achieve its investment objective. Sampling means that Guggenheim Funds Investment Advisors, LLC, the Fund’s investment adviser, uses quantitative analysis to select securities from the 2013 Index universe to obtain a representative sample of securities that resemble the 2013 Index in terms of key risk factors, performance attributes and other characteristics. These include maturity, credit quality, sector, duration and other financial characteristics of securities. Fund Performance All Fund returns cited—whether based on net asset value (“NAV”) or market price—assume the reinvestment of all distributions. This report discusses the abbreviated annual fiscal period from the Fund’s inception date of June 7, 2010, through May 31, 2011. On a market price basis, the Fund generated a total return of 5.68%, which included a change in market price to $20.96 on May 31, 2011, from $20.08 at inception. On an NAV basis, the Fund generated a total return of 5.13%, which included a change in NAV to $20.85 on May 31, 2011, from $20.08 at inception. At the end of the period the Fund’s shares were trading at a market price premium to NAV, which is to be expected from time to time. For underlying index and broad market comparison purposes, the 2013 Index returned 5.29%, and the Barclays Capital U.S. 1-3 Year Corporate Bond Index, which measures the performance of the short-term U.S. corporate bond market, returned 4.47% for the period from the Fund’s inception date through May 31, 2011. The Fund made the following monthly distributions per share during the period from its inception date through May 31, 2011. The January 2011 distribution included short term capital gains of $0.005 per share; all other distributions were characterized as ordinary income. Month Distribution per Share July $ August $ September $ October $ November $ December $ January $ February $ March $ April $ May $ Performance Attribution For the period from the Fund’s inception date through May 31, 2011, the banks and diversified financial services sectors contributed most significantly to the Fund’s return; all industry sectors except commercial services, which had a negative return, contributed to the Fund’s return. Positions that contributed most significantly to performance included 5.5% and 6.5% coupon bonds issued by Citigroup, Inc., a diversified financial services holding company, and 5.25% coupon bonds issued by BP Capital Markets PLC, a financial subsidiary of BP PLC, an international oil and gas company (2.1%, 1.7% and 1.5%, respectively, of long-term investments at period end). Positions that contributed least to performance included 2.1% coupon bonds issued by International Business Machines Corp., an information technology company; 1.45% coupon bonds issued by Canadian Imperial Bank of Commerce, a leading Canadian bank; and 7.875% coupon bonds issued by Block Financial LLC, an affiliate of H&R Block, Inc., a provider of tax, banking, and consulting services (0.3%, 0.6% and 0.3%, respectively, of long-term investments at period end). 8 | Annual Report | May 31, 2011 Management Discussion of Fund Performance continued BSCE | Guggenheim BulletShares 2014 Corporate Bond ETF Fund Overview The Guggenheim BulletShares 2014 Corporate Bond ETF, NYSE Arca ticker: BSCE (the “Fund”) seeks investment results that correspond generally to the performance, before the Fund’s fees and expenses, of an investment grade corporate bond index called the Bullet-Shares® USD Corporate Bond 2014 Index (the “2014 Index”). The 2014 Index is a rules-based index comprised of investment grade corporate bonds with effective maturities in 2014. The 2014 Index is designed to represent the performance of a held-to-maturity portfolio of U.S. dollar denominated investment-grade corporate bonds with effective maturities in 2014. The Fund has a designated year of maturity of 2014 and will terminate on or about December 31, 2014. In connection with such termination, the Fund will make a cash distribution to then-current shareholders of its net assets after making appropriate provisions for any liabilities of the Fund. The Fund does not seek to return any predetermined amount at maturity. The Fund will invest at least 80% of its total assets in securities that comprise the 2014 Index. In the last six months of operation, when the bonds held by the Fund mature, the Fund’s portfolio will transition to cash and cash equivalents, including without limitation U.S. Treasury Bills and investment grade commercial paper. The Fund uses a sampling approach in seeking to achieve its investment objective. Sampling means that Guggenheim Funds Investment Advisors, LLC, the Fund’s investment adviser, uses quantitative analysis to select securities from the 2014 Index universe to obtain a representative sample of securities that resemble the 2014 Index in terms of key risk factors, performance attributes and other characteristics. These include maturity, credit quality, sector, duration and other financial characteristics of securities. Fund Performance All Fund returns cited—whether based on net asset value (“NAV”) or market price—assume the reinvestment of all distributions. This report discusses the abbreviated annual fiscal period from the Fund’s inception date of June 7, 2010, through May 31, 2011. On a market price basis, the Fund generated a total return of 7.41%, which included a change in market price to $21.21 on May 31, 2011, from $20.10 at inception. On an NAV basis, the Fund generated a total return of 6.91%, which included a change in NAV to $21.11 on May 31, 2011, from $20.10 at inception. At the end of the period the Fund’s shares were trading at a market price premium to NAV, which is to be expected from time to time. For underlying index and broad market comparison purposes, the 2014 Index returned 7.49% and the Barclays Capital U.S. 3-5 Year Corporate Bond Index, which measures the performance of investment grade bonds with maturities similar to those in the 2014 Index, returned 7.45% for the period from the Fund’s inception date through May 31, 2011. The Fund made the following monthly distributions per share during the period from its inception date through May 31, 2011. The January 2011 distribution included short term capital gains of $0.001 per share; all other distributions were characterized as ordinary income. Month Distribution per Share July $ August $ September $ October $ November $ December $ January $ February $ March $ April $ May $ Performance Attribution For the period from the Fund’s inception date through May 31, 2011, all industry sectors in which the Fund was invested had positive returns. The banks and diversified financial services sectors contributed most significantly to the Fund’s return; the forest products & paper and gas sectors contributed least. Positions that contributed most significantly to performance included bonds issued by three large U.S.-based financial institutions: 5.0% coupon bonds issued by Citigroup, Inc., 4.75% coupon bonds issued by Morgan Stanley, and 7.375% coupon bonds issued by Bank of America Corp. (2.2%, 2.1% and 2.1%, respectively, of total investments at period end). Positions that contributed least to performance included 4.95% coupon bonds issued by R.R. Donnelley & Sons Co., a commercial printing company; 4.625% coupon bonds issued by HSBC Bank USA, an affiliate of HSBC Holdings PLC, a global banking and financial services company; and 5.875% coupon bonds issued by WPP Finance, an affiliate of WPP PLC, a provider of communications and marketing services (0.2%, 0.4% and 0.2%, respectively, of total investments at period end). Annual Report | May 31, 2011 | 9 Management Discussion of Fund Performance continued BSCF | Guggenheim BulletShares 2015 Corporate Bond ETF Fund Overview The Guggenheim BulletShares 2015 Corporate Bond ETF, NYSE Arca ticker: BSCF (the “Fund”) seeks investment results that correspond generally to the performance, before the Fund’s fees and expenses, of an investment grade corporate bond index called the Bullet-Shares® USD Corporate Bond 2015 Index (the “2015 Index”). The 2015 Index is a rules-based index comprised of investment grade corporate bonds with effective maturities in 2015. The 2015 Index is designed to represent the performance of a held-to-maturity portfolio of U.S. dollar denominated investment-grade corporate bonds with effective maturities in 2015. The Fund has a designated year of maturity of 2015 and will terminate on or about December 31, 2015. In connection with such termination, the Fund will make a cash distribution to then-current shareholders of its net assets after making appropriate provisions for any liabilities of the Fund. The Fund does not seek to return any predetermined amount at maturity. The Fund will invest at least 80% of its total assets in component securities that comprise the 2015 Index. In the last six months of operation, when the bonds held by the Fund mature, the Fund’s portfolio will transition to cash and cash equivalents, including without limitation U.S. Treasury Bills and investment grade commercial paper. The Fund uses a sampling approach in seeking to achieve its investment objective. Sampling means that Guggenheim Funds Investment Advisors, LLC, the Fund’s investment adviser, uses quantitative analysis to select securities from the 2015 Index universe to obtain a representative sample of securities that resemble the 2015 Index in terms of key risk factors, performance attributes and other characteristics. These include maturity, credit quality, sector, duration and other financial characteristics of securities. Fund Performance All Fund returns cited—whether based on net asset value (“NAV”) or market price—assume the reinvestment of all distributions. This report discusses the abbreviated annual fiscal period from the Fund’s inception date of June 7, 2010, through May 31, 2011. On a market price basis, the Fund generated a total return of 8.51%, which included a change in market price to $21.37 on May 31, 2011, from $20.14 at inception. On an NAV basis, the Fund generated a total return of 7.81%, which included a change in NAV to $21.23 on May 31, 2011, from $20.14 at inception. At the end of the period the Fund’s shares were trading at a market price premium to NAV, which is to be expected from time to time. For underlying index and broad market comparison purposes, the 2015 Index returned 8.34% and the Barclays Capital U.S. 3-5 Year Corporate Bond Index, which measures the performance of investment grade bonds with maturities similar to those in the 2015 Index, returned 7.45% for the period from the Fund’s inception date through May 31, 2011. The Fund made the following monthly distributions per share during the period from its inception date through May 31, 2011, all of which were characterized as ordinary income. Month Distribution per Share July $ August $ September $ October $ November $ December $ January $ February $ March $ April $ May $ Performance Attribution For the period from the Fund’s inception date through May 31, 2011, all industry sectors in which the Fund was invested had positive returns. The banks and diversified financial services sectors contributed most significantly to the Fund’s return; the mining and pipelines sectors contributed least. Positions that contributed most significantly to performance included 6.0% coupon bonds issued by Morgan Stanley, a global financial services firm based in New York; 3.875% coupon bonds issued by BP Capital Markets PLC, a financial subsidiary of BP PLC, an international oil and gas company; and 5.0% coupon bonds issued by Merrill Lynch & Co., Inc., an investment firm that is an affiliate of Bank of America Corp., a large U.S.-based bank holding company (2.6%, 1.4% and 1.3%, respectively, of total investments at period end). Positions that contributed least to performance included bonds issued by two large Canadian financial services firms, 2.625% coupon bonds issued by Royal Bank of Canada and 2.35% coupon bonds issued by Canadian Imperial Bank of Commerce (0.9% and 0.9%, respectively, of total investments at period end); and 6.676% coupon bonds issued by HSBC Finance Corp., a subsidiary of HSBC Holdings PLC, a global banking and financial services company (not held in the portfolio at period end ). 10 | Annual Report | May 31, 2011 Management Discussion of Fund Performance continued BSCG | Guggenheim BulletShares 2016 Corporate Bond ETF Fund Overview The Guggenheim BulletShares 2016 Corporate Bond ETF, NYSE Arca ticker: BSCG (the “Fund”) seeks investment results that correspond generally to the performance, before the Fund’s fees and expenses, of an investment grade corporate bond index called the Bullet-Shares® USD Corporate Bond 2016 Index (the “2016 Index”). The 2016 Index is a rules-based index comprised of investment grade corporate bonds with effective maturities in 2016. The 2016 Index is designed to represent the performance of a held-to-maturity portfolio of U.S. dollar denominated investment-grade corporate bonds with effective maturities in 2016. The Fund has a designated year of maturity of 2016 and will terminate on or about December 31, 2016. In connection with such termination, the Fund will make a cash distribution to then-current shareholders of its net assets after making appropriate provisions for any liabilities of the Fund. The Fund does not seek to return any predetermined amount at maturity. The Fund will invest at least 80% of its total assets in securities that comprise the 2016 Index. In the last six months of operation, when the bonds held by the Fund mature, the Fund’s portfolio will transition to cash and cash equivalents, including without limitation U.S. Treasury Bills and investment grade commercial paper. The Fund uses a sampling approach in seeking to achieve its investment objective. Sampling means that Guggenheim Funds Investment Advisors, LLC, the Fund’s investment adviser, uses quantitative analysis to select securities from the 2016 Index universe to obtain a representative sample of securities that resemble the 2016 Index in terms of key risk factors, performance attributes and other characteristics. These include maturity, credit quality, sector, duration and other financial characteristics of securities. Fund Performance All Fund returns cited—whether based on net asset value (“NAV”) or market price—assume the reinvestment of all distributions. This report discusses the abbreviated annual fiscal period from the Fund’s inception date of June 7, 2010, through May 31, 2011. On a market price basis, the Fund generated a total return of 9.63%, which included a change in market price to $21.48 on May 31, 2011, from $20.13 at inception. On an NAV basis, the Fund generated a total return of 9.12%, which included a change in NAV to $21.38 on May 31, 2011, from $20.13 at inception. At the end of the period, the Fund’s shares were trading at a market price premium to NAV, which is to be expected from time to time. For underlying index and broad market comparison purposes, the 2016 Index returned 9.77%, and the Barclays Capital U.S. 5-7 Year Corporate Bond Index, which measures the performance of investment grade bonds with maturities similar to those in the 2016 Index, returned 10.28% for the period from the Fund’s inception date through May 31, 2011. The Fund made the following monthly distributions per share during the period from its inception date through May 31, 2011, all of which were characterized as ordinary income. Month Distribution per Share July $ August $ September $ October $ November $ December $ January $ February $ March $ April $ May $ Performance Attribution For the period from the Fund’s inception date through May 31, 2011, all industry sectors in which the Fund was invested had positive returns. The banks and telecommunications sectors contributed most significantly to the Fund’s return; the pipelines and lodging sectors contributed least. Positions that contributed most significantly to performance included 6.5% coupon bonds issued by Bank of America Corporation, a large U.S.-based bank holding company; 5.35% coupon bonds issued by The Goldman Sachs Group, Inc., a bank and financial holding company; and 5.95% coupon bonds issued by Anadarko Petroleum Corp., an oil and natural gas exploration and production company (3.7%, 1.5% and 1.8%, respectively, of long-term investments at period end). Positions that contributed least to performance included 6.676% coupon bonds issued by HSBC Finance Corp., a subsidiary of HSBC Holdings PLC, a global banking and financial services company (not held in the portfolio at period end); 3.625% coupon bonds issued by Bank of America Corporation (0.7% of long-term investments at period end); and 6.5% coupon bonds issued by Owens Corning, a producer of glass fiber reinforcements and other building materials (0.2%, of long-term investments at period end). Annual Report | May 31, 2011 | 11 Management Discussion of Fund Performance continued BSCH | Guggenheim BulletShares 2017 Corporate Bond ETF Fund Overview The Guggenheim BulletShares 2017 Corporate Bond ETF, NYSE Arca ticker: BSCH (the “Fund”) seeks investment results that correspond generally to the performance, before the Fund’s fees and expenses, of an investment grade corporate bond index called the Bullet-Shares® USD Corporate Bond 2017 Index (the “2017 Index”). The 2017 Index is a rules-based index comprised of investment grade corporate bonds with effective maturities in 2017. The 2017 Index is designed to represent the performance of a held-to-maturity portfolio of U.S. dollar denominated investment-grade corporate bonds with effective maturities in 2017. The Fund has a designated year of maturity of 2017 and will terminate on or about December 31, 2017. In connection with such termination, the Fund will make a cash distribution to then-current shareholders of its net assets after making appropriate provisions for any liabilities of the Fund. The Fund does not seek to return any predetermined amount at maturity. The Fund will invest at least 80% of its total assets in securities that comprise the 2017 Index. In the last six months of operation, when the bonds held by the Fund mature, the Fund’s portfolio will transition to cash and cash equivalents, including without limitation U.S. Treasury Bills and investment grade commercial paper. The Fund uses a sampling approach in seeking to achieve its investment objective. Sampling means that Guggenheim Funds Investment Advisors, LLC, the Fund’s investment adviser, uses quantitative analysis to select securities from the 2017 Index universe to obtain a representative sample of securities that resemble the 2017 Index in terms of key risk factors, performance attributes and other characteristics. These include maturity, credit quality, sector, duration and other financial characteristics of securities. Fund Performance All Fund returns cited—whether based on net asset value (“NAV”) or market price—assume the reinvestment of all distributions. This report discusses the abbreviated annual fiscal period from the Fund’s inception date of June 7, 2010, through May 31, 2011. On a market price basis, the Fund generated a total return of 10.44%, which included a change in market price to $21.62 on May 31, 2011, from $20.19 at inception. On an NAV basis, the Fund generated a total return of 10.30%, which included a change in NAV to $21.59 on May 31, 2011, from $20.19 at inception. At the end of the period, the Fund’s shares were trading at a market price premium to NAV, which is to be expected from time to time. For underlying index and broad market comparison purposes, the 2017 Index returned 11.15%, and the Barclays Capital U.S. 5-7 Year Corporate Bond Index, which measures the performance of investment grade bonds with maturities similar to those in the 2017 Index, returned 10.28% for the period from the Fund’s inception date through May 31, 2011. The Fund made the following monthly distributions per share during the period from its inception date through May 31, 2011, all of which were characterized as ordinary income. Month Distribution per Share July $ August $ September $ October $ November $ December $ January $ February $ March $ April $ May $ Performance Attribution For the period from the Fund’s inception date through May 31, 2011, the banks and diversified financial services industry sectors contributed most significantly to the Fund’s return; commercial services was the only sector with a negative return, detracting from the Fund’s performance. Positions that contributed most significantly to performance included 6.125% coupon bonds issued by Citigroup, Inc., a diversified financial services holding company; 5.875% coupon bonds issued by UBS AG, a Swiss bank and financial services firm; 6.4% coupon bonds issued by Merrill Lynch & Co., Inc., and investment firm that is an affiliate of Bank of America Corporation, a large U.S.-based bank holding company (4.3%, 3.1% and 2.9%, respectively, of long-term investments at period end). Positions that contributed least to performance included 5.875% coupon bonds issued by bonds issued by EOG Resources, Inc., an oil and gas exploration and development company; 6.125% coupon bonds issued by R.R. Donnelley & Sons Co., a commercial printing company; and 8.875% coupon bonds issued by Comcast Cable Communications LLC, a provider of cable television service (0.9%, 0.2% and 0.1%, respectively, of long-term investments at period end). 12 | Annual Report | May 31, 2011 Management Discussion of Fund Performance continued BSJC | Guggenheim BulletShares 2012 High Yield Bond ETF Fund Overview The Guggenheim BulletShares 2012 High Yield Corporate Bond ETF, NYSE Arca ticker: BSJC (the “Fund”), seeks investment results that correspond generally to the performance, before the Fund’s fees and expenses, of a high yield corporate bond index called the BulletShares® USD High Yield Corporate Bond 2012 Index (the “2012 Index”). The 2012 Index is a rules-based index comprised of high yield corporate bonds with effective maturities in the year 2012. The 2012 Index is designed to represent the performance of a held-to-maturity portfolio of U.S. dollar denominated high yield corporate bonds with effective maturities in 2012. The Fund has a designated year of maturity of 2012 and will terminate on or about December 31, 2012. In connection with such termination, the Fund will make a cash distribution to then-current shareholders of its net assets after making appropriate provisions for any liabilities of the Fund. The Fund does not seek to return any predetermined amount at maturity. The Fund will invest at least 80% of its total assets in component securities that comprise the 2012 Index. In the last six months of operation, when the bonds held by the Fund mature, the Fund’s portfolio will transition to cash and cash equivalents, including without limitation U.S. Treasury Bills and investment grade commercial paper. The Fund uses a sampling approach in seeking to achieve its investment objective. Sampling means that Guggenheim Funds Investment Advisors, LLC, the Fund’s investment adviser, uses quantitative analysis to select securities from the 2012 Index universe to obtain a representative sample of securities that resemble the 2012 Index in terms of key risk factors, performance attributes and other characteristics. These include maturity, credit quality, sector, duration and other financial characteristics of securities. Fund Performance All Fund returns cited—whether based on net asset value (“NAV”) or market price—assume the reinvestment of all distributions. This report discusses the abbreviated annual fiscal period from the Fund’s inception date of January 25, 2011, through May 31, 2011. On a market price basis, the Fund generated a total return of 2.87%, which included a change in market price to $25.63 on May 31, 2011, from $25.07 at inception. On an NAV basis, the Fund generated a total return of 2.23%, which included a change in NAV to $25.47 on May 31, 2011, from $25.07 at inception. At the end of the period the Fund’s shares were trading at a market price premium to NAV, which is to be expected from time to time. For underlying index and broad market comparison purposes, the 2012 Index returned 2.55%, and the Barclays Capital U.S. Corporate High Yield Bond Index, which measures the performance of the U.S. high yield bond market, returned 4.17% for the period from the Fund’s inception date through May 31, 2011. While the 2012 Index includes only bonds with effective maturities in the year 2012, the Barclays Capital U.S. Corporate High Yield Bond Index includes bonds of all maturities, mainly long-term bonds. The Fund made the following monthly distributions per share during the period from its inception date through May 31, 2011, all of which were characterized as ordinary income. Month Distribution per Share March $ April $ May $ Performance Attribution For the period from the Fund’s inception date through May 31, 2011, all industry sectors in which the Fund was invested except airlines and home builders had positive returns, contributing to the Fund’s return. The banks and diversified financial services sectors contributed most significantly to the Fund’s return; the airlines and home builders sectors detracted from return. Positions that contributed most significantly to performance included 13.5% coupon bonds issued by CCH II, LLC, an affiliate of Charter Communications, Inc., a provider of cable services in the United States (6.7% of total investments at period end); 10.0% coupon bonds issued by NewPage Corp., a manufacturer of coated paper (not held in the portfolio at period end); and 6.75% coupon bonds issued by MGM Resorts International, a holding company engaged in gaming, hospitality and entertainment (2.0% of total investments at period end). Positions that detracted from performance included 10.5% coupon bonds issued by American Airlines, Inc., the principal subsidiary of AMR Corporation, which provides airline service in North America, the Caribbean, Latin America, Europe and Asia; 12.0% coupon bonds issued by Beazer Homes USA, a home builder; and 9.0% coupon bonds issued by Tenet Healthcare Corp., which operates acute care hospitals and related health care facilities (1.6%, 1.0% and 2.6%, respectively, of total investments at period end). Annual Report | May 31, 2011 | 13 Management Discussion of Fund Performance continued BSJD | Guggenheim BulletShares 2013 High Yield Bond ETF Fund Overview The Guggenheim BulletShares 2013 High Yield Corporate Bond ETF, NYSE Arca ticker: BSJD (the “Fund”), seeks investment results that correspond generally to the performance, before the Fund’s fees and expenses, of a high yield corporate bond index called the BulletShares® USD High Yield Corporate Bond 2013 Index (the “2013 Index”). The 2013 Index is a rules-based index comprised of high yield corporate bonds with effective maturities in the year 2013. The 2013 Index is designed to represent the performance of a held-to-maturity portfolio of U.S. dollar denominated high yield corporate bonds with effective maturities in 2013. The Fund has a designated year of maturity of 2013 and will terminate on or about December 31, 2013. In connection with such termination, the Fund will make a cash distribution to then-current shareholders of its net assets after making appropriate provisions for any liabilities of the Fund. The Fund does not seek to return any predetermined amount at maturity. The Fund will invest at least 80% of its total assets in component securities that comprise the 2013 Index. In the last six months of operation, when the bonds held by the Fund mature, the Fund’s portfolio will transition to cash and cash equivalents, including without limitation U.S. Treasury Bills and investment grade commercial paper. The Fund uses a sampling approach in seeking to achieve its investment objective. Sampling means that Guggenheim Funds Investment Advisors, LLC, the Fund’s investment adviser, uses quantitative analysis to select securities from the 2013 Index universe to obtain a representative sample of securities that resemble the 2013 Index in terms of key risk factors, performance attributes and other characteristics. These include maturity, credit quality, sector, duration and other financial characteristics of securities. Fund Performance All Fund returns cited—whether based on net asset value (“NAV”) or market price—assume the reinvestment of all distributions. This report discusses the abbreviated annual fiscal period from the Fund’s inception date of January 25, 2011, through May 31, 2011. On a market price basis, the Fund generated a total return of 3.62%, which included a change in market price to $25.82 on May 31, 2011, from $25.13 at inception. On an NAV basis, the Fund generated a total return of 3.18%, which included a change in NAV to $25.71 on May 31, 2011, from $25.13 at inception. At the end of the period the Fund’s shares were trading at a market price premium to NAV, which is to be expected from time to time. For underlying index and broad market comparison purposes, the 2013 Index returned 3.38%, and the Barclays Capital U.S. Corporate High Yield Bond Index, which measures the performance of the U.S. high yield bond market, returned 4.17% for the period from the Fund’s inception date through May 31, 2011. While the 2013 Index includes only bonds with effective maturities in the year 2013, the Barclays Capital U.S. Corporate High Yield Bond Index includes bonds of all maturities, mainly long-term bonds. The Fund made the following monthly distributions per share during the period from its inception date through May 31, 2011, all of which were characterized as ordinary income. Month Distribution per Share March $ April $ May $ Performance Attribution For the period from the Fund’s inception date through May 31, 2011, all sectors in which the Fund was invested had positive returns. The telecommunications and diversified financial services sectors contributed most significantly to the Fund’s return; the household products & housewares and real estate sectors contributed least. Positions that contributed most significantly to performance included 11.75% coupon bonds issued by Wind Acquisition Finance S.A., a Luxembourg-based affiliate of Wind Telecomunicazioni SpA, which provides mobile telephone and telecommunications services in Italy; 7.0% coupon bonds issued by Ford Motor Credit Co., LLC, an affiliate of the Ford Motor Co., the second largest U.S. automobile manufacturer; and 6.875% coupon bonds issued by Nextel Communications, Inc., an affiliate of Sprint Nextel Corp., a provider of wireless and wire-line communications products and services (4.2%, 5.1% and 2.9%, respectively, of total investments at period end). Positions that contributed least to performance included 7.875% coupon bonds issued by Toys “R” Us, Inc., a retailer of toys and juvenile products; 9.875% coupon bonds issued by Bill Barrett Corp., an oil and natural gas exploration and development company; and 8.0% coupon bonds issued by Jarden Corporation, a diversified consumer products company (1.9%, 0.8% and 1.2%, respectively, of total investments at period end). 14 | Annual Report | May 31, 2011 Management Discussion of Fund Performance continued BSJE | Guggenheim BulletShares 2014 High Yield Bond ETF Fund Overview The Guggenheim BulletShares 2014 High Yield Corporate Bond ETF, NYSE Arca ticker: BSJE (the “Fund”), seeks investment results that correspond generally to the performance, before the Fund’s fees and expenses, of a high yield corporate bond index called the BulletShares® USD High Yield Corporate Bond 2014 Index (the “2014 Index”). The 2014 Index is a rules-based index comprised of high yield corporate bonds with effective maturities in the year 2014. The 2014 Index is designed to represent the performance of a held-to-maturity portfolio of U.S. dollar denominated high yield corporate bonds with effective maturities in 2014. The Fund has a designated year of maturity of 2014 and will terminate on or about December 31, 2014. In connection with such termination, the Fund will make a cash distribution to then-current shareholders of its net assets after making appropriate provisions for any liabilities of the Fund. The Fund does not seek to return any predetermined amount at maturity. The Fund will invest at least 80% of its total assets in component securities that comprise the 2014 Index. In the last six months of operation, when the bonds held by the Fund mature, the Fund’s portfolio will transition to cash and cash equivalents, including without limitation U.S. Treasury Bills and investment grade commercial paper. The Fund uses a sampling approach in seeking to achieve its investment objective. Sampling means that Guggenheim Funds Investment Advisors, LLC, the Fund’s investment adviser, uses quantitative analysis to select securities from the 2014 Index universe to obtain a representative sample of securities that resemble the 2014 Index in terms of key risk factors, performance attributes and other characteristics. These include maturity, credit quality, sector, duration and other financial characteristics of securities. Fund Performance All Fund returns cited—whether based on net asset value (“NAV”) or market price—assume the reinvestment of all distributions. This report discusses the abbreviated annual fiscal period from the Fund’s inception date of January 25, 2011, through May 31, 2011. On a market price basis, the Fund generated a total return of 4.22%, which included a change in market price to $25.83 on May 31, 2011, from $25.06 at inception. On an NAV basis, the Fund generated a total return of 3.79%, which included a change in NAV to $25.72 on May 31, 2011, from $25.06 at inception. At the end of the period, the Fund’s shares were trading at a market price premium to NAV, which is to be expected from time to time. For underlying index and broad market comparison purposes, the 2014 Index returned 2.73%, and the Barclays Capital U.S. Corporate High Yield Bond Index, which measures the performance of the U.S. high yield bond market, returned 4.17% for the period from the Fund’s inception date through May 31, 2011. While the 2014 Index includes only bonds with effective maturities in the year 2014, the Barclays Capital U.S. Corporate High Yield Bond Index includes bonds of all maturities, mainly long-term bonds. The Fund made the following monthly distributions per share during the period from its inception date through May 31, 2011, all of which were characterized as ordinary income. Month Distribution per Share March $ April $ May $ Performance Attribution For the period from the Fund’s inception date through May 31, 2011, all sectors in which the Fund was invested had positive returns. The oil & gas services and telecommunications sectors contributed most significantly to the Fund’s return; the coal and leisure time sectors contributed least. Positions that contributed most significantly to performance included 9.75% coupon bonds issued by Seitel, Inc. which acquires and licenses seismic data and maintains a seismic database; 9.25% coupon bonds issued by Level 3 Financing, Inc., an affiliate of Level 3 Communications Inc., which provides Internet networking services; and 8.625% coupon bonds issued by Nova Chemicals Corp., a Canadian company that develops and manufactures chemicals and plastic resins (2.0%, 1.8% and 1.6%, respectively, of total investments at period end). Positions that detracted from performance included 10.0% coupon bonds issued by Tenet Healthcare Corp., which operates acute care hospitals and related health care facilities (1.9% of total investments at period end) and 9.0% coupon bonds issued by MGM Resorts International, a holding company engaged in gaming, hospitality and entertainment (1.2% of total investments at period end). Annual Report | May 31, 2011 | 15 Management Discussion of Fund Performance continued BSJF | Guggenheim BulletShares 2015 High Yield Bond ETF Fund Overview The Guggenheim BulletShares 2015 High Yield Corporate Bond ETF, NYSE Arca ticker: BSJF (the “Fund”), seeks investment results that correspond generally to the performance, before the Fund’s fees and expenses, of a high yield corporate bond index called the BulletShares® USD High Yield Corporate Bond 2015 Index (the “2015 Index”). The 2015 Index is a rules-based index comprised of high yield corporate bonds with effective maturities in the year 2015. The 2015 Index is designed to represent the performance of a held-to-maturity portfolio of U.S. dollar denominated high yield corporate bonds with effective maturities in 2015. The Fund has a designated year of maturity of 2015 and will terminate on or about December 31, 2015. In connection with such termination, the Fund will make a cash distribution to then-current shareholders of its net assets after making appropriate provisions for any liabilities of the Fund. The Fund does not seek to return any predetermined amount at maturity. The Fund will invest at least 80% of its total assets in component securities that comprise the 2015 Index. In the last six months of operation, when the bonds held by the Fund mature, the Fund’s portfolio will transition to cash and cash equivalents, including without limitation U.S. Treasury Bills and investment grade commercial paper. The Fund uses a sampling approach in seeking to achieve its investment objective. Sampling means that Guggenheim Funds Investment Advisors, LLC, the Fund’s investment adviser, uses quantitative analysis to select securities from the 2015 Index universe to obtain a representative sample of securities that resemble the 2015 Index in terms of key risk factors, performance attributes and other characteristics. These include maturity, credit quality, sector, duration and other financial characteristics of securities. Fund Performance All Fund returns cited—whether based on net asset value (“NAV”) or market price—assume the reinvestment of all distributions. This report discusses the abbreviated annual fiscal period from the Fund’s inception date of January 25, 2011, through May 31, 2011. On a market price basis, the Fund generated a total return of 3.79%, which included a change in market price to $25.86 on May 31, 2011, from $25.21 at inception. On an NAV basis, the Fund generated a total return of 3.28%, which included a change in NAV to $25.73 on May 31, 2011, from $25.21 at inception. At the end of the period the Fund’s shares were trading at a market price premium to NAV, which is to be expected from time to time. For underlying index and broad market comparison purposes, the 2015 Index returned 3.66%, and the Barclays Capital U.S. HighYield Bond Index, which measures the performance of the U.S. high yield bond market, returned 4.17% for the period from the Fund’s inception date through May 31, 2011. While the 2015 Index includes only bonds with effective maturities in the year 2015, the Barclays Capital U.S. Corporate High Yield Bond Index includes bonds of all maturities, mainly long-term bonds. The Fund made the following monthly distributions per share during the period from its inception date through May 31, 2011, all of which were characterized as ordinary income. Month Distribution per Share March $ April $ May $ Performance Attribution For the period from the Fund’s inception date through May 31, 2011, all sectors in which the Fund was invested had positive returns. The oil & gas and media sectors contributed most significantly to the Fund’s return; the transportation and auto parts & equipment sectors contributed least. Positions that contributed most significantly to performance included 8.75% coupon bonds issued by Sirius XM Radio, Inc., which operates satellite radio systems; 6.625% coupon bonds issued by MGM Resorts International, a holding company engaged in gaming, hospitality and entertainment; and 7.75% coupon bonds issued by DISH DBS Corp., which operates the DISH Network direct broadcast satellite subscription television service (1.9%, 1.7% and 1.9%, respectively, of total investments at period end). Positions that detracted from performance included 6.75% coupon bonds issued by bonds issued by Continental Airlines, Inc., an airline service provider owned by United Continental Holdings, Inc.; and 8.3% coupon bonds issued by Ally Financial, Inc., formerly known as GMAC, a bank holding company that also provides auto financing through dealerships (0.9% and 1.0%, respectively, of total investments at period end). 16 | Annual Report | May 31, 2011 Management Discussion of Fund Performance continued GIY | Guggenheim Enhanced Core Bond ETF Fund Overview The Guggenheim Enhanced Core Bond ETF, NYSE Arca ticker: GIY (the “Fund”) seeks total return, comprised of income and capital appreciation. On June 1, 2011, the Fund transitioned to an actively managed ETF with Guggenheim Funds Investment Advisors, LLC “GFIA” as Investment Adviser (the “Adviser”). Prior to June 1, 2011, the Fund’s name was the “Claymore U.S. Capital Markets Bond ETF” and the Fund sought to replicate an index called “CPMKTB –The Capital Markets Bond IndexSM.” The Fund’s NYSE Arca ticker symbol was UBD. Under the new strategy, the Fund will seek to offer the benefits of active management and a cost-effective way to access today’s fixed income marketplace. The Fund will attempt to outperform the Barclays Capital U.S. Aggregate Bond index (the “Benchmark”). The Fund will normally invest at least 80% of its net assets in fixed income securities. The Fund’s investment strategy utilizes quantitative security selection, fundamental credit analysis and the views of the Adviser regarding sectors to construct a portfolio through a process that employs a rigorous risk management framework. The Adviser utilizes a quantitative strategy which attempts to identify relative mispricing among the instruments of a given asset class and estimate future returns which may arise from the eventual correction of the relative mispricing.1 The Adviser then applies these quantitative results in constructing a portfolio which attempts to maximize expected return due to security specific mispricing while attempting to control for interest rate and credit spread risks (i.e. differences in yield between different debt instruments arising from differences in credit risk). The Fund’s average duration is expected to be generally similar to the average duration of the Benchmark components. The Fund primarily invests in U.S. dollar-denominated investment grade debt securities, including U.S. Treasury securities and corporate bonds, rated Baa3 or higher by Moody’s Investors Service, Inc. (“Moody’s”), or equivalently rated by Standard & Poor’s Rating Group (“S&P”) or Fitch Investor Services (“Fitch”) or, if unrated, determined by the Adviser to be of comparable quality. The Fund may invest no more than 10% of its assets in high yield securities, also referred to as junk bonds, which are debt securities that are rated below investment grade by nationally recognized statistical rating organizations, or are unrated securities that the Adviser believes are of comparable quality. The Fund may also invest up to 10% of its assets in sovereign and corporate debt securities denominated in foreign currencies. The Fund may invest up to 10% of its assets in mortgage-backed securities (“MBS”) or in other asset-backed securities. This limitation does not apply to securities issued or guaranteed by federal agencies and/or U.S. government sponsored instrumentalities, such as the Government National Mortgage Administration (“GNMA”), the Federal Housing Administration (“FHA”), the Federal National Mortgage Association (“FNMA”) and the Federal Home Loan Mortgage Corporation (“FHLMC”). Fund Performance All Fund returns cited—whether based on net asset value (“NAV”) or market price—assume the reinvestment of all distributions. This report discusses the annual fiscal period ended May 31, 2011. On a market price basis, the Fund generated a total return of 2.30%, which included a change in market price to $53.00 on May 31, 2011, from $53.45 on May 31, 2010. On an NAV basis, the Fund generated a total return of 5.15%, which included a change in NAV to $53.04 on May 31, 2011, from $52.03 on May 31, 2010. At the end of the period the Fund’s shares were trading at a market price discount to NAV, which is to be expected from time to time. For underlying index and broad market comparison purposes, CPMKTB – The Capital Markets Bond Index returned 1.38% and the Barclays Capital U.S. Aggregate Bond Index returned 5.84% for the same period. The Fund made the following monthly income distributions per share during the fiscal year ended May 31, 2011: Payable Date Amount June 30, 2010 $ July 31, 2010 $ August 31, 2010 $ September 30, 2010 $ October 31, 2010 $ November 30, 2010 $ December 31, 2010 $ January 31, 2011 $ February 28, 2011 $ March 31, 2011 $ April 30, 2011 $ May 31, 2011 $ 1 Mispricing means that the current price of an asset does not reflect its underlying fundamental or intrinsic value. Annual Report | May 31, 2011 | 17 Management Discussion of Fund Performance continued GIY | Guggenheim Enhanced Core Bond ETF (continued) In addition, a supplemental distribution of $0.294 per share, a short-term capital gain distribution of $0.249 per share and a long-term capital gain distribution of $0.182 per share were made on December 31, 2010. The total distribution on December 31, 2010, was $0.796 per share. Performance Attribution During the 12-month period ending May 31, 2011, the Fund maintained its conservative stance, consistent with the positioning of CPMKTB – The Capital Markets Bond Index. Bonds that carry credit risk performed well during the period, as investors continued to search for yield. The Barclays Capital U.S. Credit Index returned 9.08% for the 12-month period ending May 31, 2011. (Credit risk is the risk that the issuer will be unable to pay the interest or principal when due. The degree of credit risk depends on both the financial condition of the issuer and the terms of the obligation.) The majority of the return of the corporate bond category was driven by better than expected corporate earnings and an increase in investors’ appetite for risk. Returns from securities that do not carry credit risk, those that are backed by the full faith and credit of the U.S. government, were lower: the Barclays Capital U.S. Agencies Composite Index returned 3.94% and the Barclays Capital U.S. Treasury Composite Index returned 4.49%. An increase in issuance and inflation concerns affected the returns of Treasury securities over the period. As of May 31, 2011, U.S. Treasury securities represented 60.6% of the portfolio, government agency securities represented 10.2% of the portfolio, and corporate bonds represented 29.2%. 18 | Annual Report | May 31, 2011 Management Discussion of Fund Performance continued GSY | Guggenheim Enhanced Ultra-Short Bond ETF Fund Overview The Guggenheim Enhanced Ultra-Short Bond ETF, NYSE Arca ticker: GSY (the “Fund”) seeks maximum current income, consistent with preservation of capital and daily liquidity. On June 1, 2011, the Fund transitioned to an actively managed ETF with Guggenheim Funds Investment Advisors, LLC “GFIA” as Investment Adviser. Prior to June 1, 2011, the Fund’s name was the “Claymore U.S. Capital Markets Micro-Term Fixed Income ETF” and the Fund sought to replicate an index called “CPMKTL – The Capital Markets Liquidity Index.” The Fund’s NYSE Arca ticker symbol was ULQ. Under the new strategy, the Fund will seek to offer the benefits of active management and a cost-effective way to access today’s fixed income marketplace. The Fund uses a low duration strategy to seek to outperform the 1-3 month Treasury Bill Index in addition to providing returns in excess of those available in U.S. Treasury bills, government repurchase agreements, and money market funds, while seeking to provide preservation of capital and daily liquidity. The Fund is not a money market fund and thus does not seek to maintain a stable net asset value of $1.00 per share. The Fund expects, under normal circumstances, to invest at least 80% of its net assets in fixed income securities and to hold a diversified portfolio of instruments of varying maturities, but that have an average duration of less than one year. The Fund primarily invests in U.S. dollar-denominated investment grade debt securities, including U.S. Treasury securities and corporate bonds, rated Baa3 or higher by Moody’s Investors Service, Inc., or equivalently rated by Standard & Poor’s Rating Group or Fitch Investor Services or, if unrated, determined by GFIA, the Fund’s adviser (the “Adviser”) to be of comparable quality. The Fund may invest no more than 10% of its assets in high yield securities, also referred to as junk bonds, which are debt securities that are rated below investment grade by nationally recognized statistical rating organizations, or are unrated securities that the Adviser believes are of comparable quality. The Fund may invest, without limitation, in short-term instruments such as commercial paper and/or repurchase agreements. The Fund may invest in bank obligations, which include certificates of deposit, commercial paper, unsecured bank promissory notes, bankers’ acceptances, time deposits and other debt obligations. The Fund may also invest up to 10% of its assets in sovereign and corporate debt securities denominated in foreign currencies. The Fund may also invest up to 25% of its assets in municipal securities. The Fund will not invest in options contracts, futures contracts or swap agreements. The Fund may invest up to 10% of its assets in mortgage-backed securities or in other asset-backed securities. Fund Performance All Fund returns cited—whether based on net asset value (“NAV”) or market price—assume the reinvestment of all distributions. This report discusses the annual fiscal period ended May 31, 2011. On a market price basis, the Fund generated a total return of 0.03%, which included a change in market price to $49.79 on May 31, 2011, from $49.78 on May 31, 2010. On an NAV basis, the Fund generated a total return of 0.07%, which included a change in NAV to $49.83 on May 31, 2011, from $49.80 on May 31, 2010. At the end of the period the Fund’s shares were trading at a market price discount to NAV, which is to be expected from time to time. For underlying index and broad market comparison purposes, CPMKTL – The Capital Markets Liquidity Index returned 0.29% and the Barclays Capital 1-3 Month U.S. Treasury Bill Index returned 0.15% for the same period. During the 12-month period ended May 31, 2011, short-term interest rates, as measured by the Barclays Capital U.S. Treasury Bill 1-3 Months Index and other measures of short-term rates, have been so low that the Fund has not earned sufficient income to pay regular monthly distributions to shareholders. However, the Fund paid a supplemental distribution of $0.005 per share on December 31, 2010. Performance Attribution During the 12-month period ending May 31, 2011, the portfolio continued to maintain a high average credit quality, focusing on holding U.S. Treasury securities and commercial paper with the highest credit ratings, consistent with the Index. The short-term asset classes continued to have positive returns, although rates remained near their historic lows. Yields on commercial paper and short-term corporate debt remained essentially unchanged during the 12-month period, with short-term corporate debt averaging a yield of approximately 50 basis points (one-half of one percentage point). For the period, commercial paper had an average yield of approximately 25 basis points and short duration U.S. Treasury and government agency securities yielded approximately 5 basis points. As of May 31, 2011, U.S. Government and Agency securities represented 86.9% of total investments, short-term corporate bonds represented 6.6%, and commercial paper represented 6.5% of total investments. Corporate securities contributed most to return during the period, as this was the highest yielding asset class. Annual Report | May 31, 2011 | 19 Management Discussion of Fund Performance continued LVL | Guggenheim S&P Global Dividend Opportunities Index ETF Fund Overview The Guggenheim S&P Global Dividend Opportunities Index ETF, NYSE Arca ticker: LVL (the “Fund”) seeks investment results that correspond generally to the performance, before the Fund’s fees and expenses, of an equity index called the S&P Global Dividend Opportunities Index (the “Dividend Opportunities Index”). The Dividend Opportunities Index consists of 100 common stocks and American depositary receipts (“ADRs”) that offer high dividend yields chosen from a universe consisting of the stocks listed on the exchanges of those countries included in the S&P Global Broad Market Index, an index designed to measure global stock market performance. Potential index constituents include common stocks and ADRs with market capitalizations greater than $1.0 billion at the time of reconstitution, which for ADRs is determined based on an evaluation of the underlying security, and includes securities of mid- and large capitalization companies, as defined by Standard & Poor’s, a division of The McGraw-Hill Companies, Inc., the Fund’s index provider (“S&P” or the “Index Provider”). The Fund will invest at least 90% of its total assets in common stocks and ADRs that comprise the Index. Guggenheim Funds Investment Advisors, LLC, the Fund’s investment adviser, seeks a correlation over time of 0.95 or better between the Fund’s performance and the performance of the Dividend Opportunities Index. A figure of 1.00 would represent perfect correlation. The Fund generally will invest in all of the securities comprising the Index in proportion to their weightings in the Dividend Opportunities Index. Fund Performance All Fund returns cited – whether based on net asset value (“NAV”) or market price – assume the reinvestment of all distributions. This report discusses the annual fiscal period ended May 31, 2011. On a market price basis, the Fund generated a total return of 30.52%, which included a change in market price to $16.15 on May 31, 2011, from $13.15 on May 31, 2010. On an NAV basis, the Fund generated a total return of 28.89%, which included a change in NAV to $16.00 on May 31, 2011, from $13.19 on May 31, 2010. At the end of the period, the Fund’s shares were trading at a market price premium to NAV, which is to be expected from time to time. For underlying index and broad market comparison purposes, the Dividend Opportunities Index returned 30.66%, and the MSCI World Index, an index designed to measure the equity market performance of developed markets, returned 28.01% for the same period. The Fund made quarterly distributions of $0.3110 per share on June 30, 2010; $0.1960 per share on September 30, 2010; $0.1070 per share on December 31, 2010; and $0.2460 on March 31, 2011. Performance Attribution For the 12-month period ended May 31, 2011, the financial sector made the most significant contribution to performance, followed by the utilities sector. Only the diversified sector had a negative return, detracting from the Fund’s performance. Positions that contributed most significantly to performance included TransDigm Group, Inc., a U.S.-based producer of highly engineered aircraft components (not held in the portfolio at period end); Peyto Exploration & Development Corp., an explorer and producer of natural gas in Alberta, Canada (not held in the portfolio at period end); and Oesterreichische Post AG, an Austrian provider of mail shipping services (not held in the portfolio at period end). Positions that detracted most significantly from performance included RWE AG, a German company engaged in the business of generation, trading, transmission and supply of electricity and gas (0.7% of long-term investments at period end); Nintendo Co., Ltd., a Japanese company that produces and sells game machines and related software (not held in the portfolio at period end); and Partner Communications Co. Ltd., which operates mobile telephone networks in Israel (0.8% of long-term investments at period end). 20 | Annual Report | May 31, 2011 Fund Summary & Performance | As of May 31, 2011 (unaudited) BSCB | Guggenheim BulletShares 2011 Corporate Bond ETF Fund Statistics Share Price $ Net Asset Value $ Premium/Discount to NAV % Net Assets ($000) $ Total Returns (Inception 6/07/10) Inception Since Guggenheim BulletShares 2011 Corporate Bond ETF NAV % Market % BulletShares® USD Corporate Bond 2011 Index % Barclays Capital U.S. 1-3 Year Corporate Bond Index % Performance data quoted represents past performance, which is no guarantee of future results, and current performance may be lower or higher than the figures shown. The deduction of taxes that a shareholder would pay on Fund distributions or the redemption of Fund shares is not reflected in the total returns. For the most recent month-end performance figures, please visit www.guggenheimfunds.com. The investment return and principal value of an investment will fluctuate with changes in market conditions and other factors so that an investor’s shares, when redeemed, may be worth more or less than their original cost. The Fund’s annual operating expense ratio of 0.24% is expressed as a unitary fee and covers all expenses of the Fund, except for distribution fees, if any, brokerage expenses, taxes, interest, litigation expenses and other extraordinary expenses. Since inception returns assume a purchase of the Fund at the initial share price of $20.02 per share for share price returns or initial net asset value (NAV) of $20.02 per share for NAV returns. Returns for periods of less than one year are not annualized. Portfolio Breakdown % of Net Assets Diversified Financial Services % Banks % Telecommunications % Oil & Gas % Electric % Food % Miscellaneous Manufacturing % Cosmetics & Personal Care % Media % Auto Manufacturers % Building Materials % Pharmaceuticals % Aerospace & Defense % Insurance % Office & Business Equipment % Retail % Commercial Services % Pipelines % Total Corporate Bonds % Investments of Collateral for Securities Loaned % Total Investments % Other Assets in excess of Liabilities % Net Assets % Credit Quality % of Corporate Bonds AA % A % BBB % BB % Represents Standard & Poor’s rating as a percentage of corporate bonds investments. For securities not rated by Standard & Poor’s Rating Group, the ratings by Moody’s Investor Services, Inc. or Fitch Ratings is provided. Credit quality, as rated by Standard & Poor’s, Moody’s or Fitch, is an assessment of the credit worthiness of an issuer of a security. Credit ratings shown are ordered from highest to lowest, are related to the underlying bonds and not the Fund or its value, and are subject to change. Bonds rated BBB and above are considered investment grade and those rated below BBB are considered non-investment grade. Country Breakdown % of Corporate Bonds United States % Canada % Luxembourg % Japan % Netherlands % United Kingdom % France % Spain % Portfolio breakdown is shown as a percentage of net assets. Credit quality and country breakdown are shown as a percentage of corporate bonds investments. All are subject to change daily. For more current Fund information, please visit www.guggenheimfunds.com. The above summaries are provided for informational purposes only, and should not be viewed as recommendations. Annual Report | May 31, 2011 | 21 Fund Summary & Performance (unaudited) continued BSCB | Guggenheim BulletShares 2011 Corporate Bond ETF (continued) This graph compares a hypothetical $10,000 investment in the Fund, made at its inception, with a similar investment in the Barclays Capital U.S. 1-3 Year Corporate Bond Index. Results include the reinvestment of all dividends and capital gains. Past performance is no guarantee of future results. The Barclays U.S. 1-3 Year Corporate Bond Index is designed to measure the performance of the short term U.S. corporate bond market. The Index includes publicly issued U.S. dollar denominated corporate issues that have a remaining maturity of greater than or equal to 1 year and less than 3 years, are rated investment grade (must be Baa3/BBB- or higher using the middle rating of Moody’s Investor Service, Inc., Standard & Poor’s, and Fitch Rating), and have $250 million or more of outstanding face value. Investment return and principal value will fluctuate with changes in market conditions and other factors and Fund shares, when redeemed, may be worth more or less than their original investment. Investment return and principal value will fluctuate with changes in market conditions and other factors and Fund shares, when redeemed may be worth more or less than their original investment. 22 | Annual Report | May 31, 2011 Fund Summary & Performance (unaudited) continued BSCC | Guggenheim BulletShares 2012 Corporate Bond ETF Fund Statistics Share Price $ Net Asset Value $ Premium/Discount to NAV % Net Assets ($000) $ Total Returns (Inception 6/07/10) Since Inception Guggenheim BulletShares 2012 Corporate Bond ETF NAV % Market % BulletShares® USD Corporate Bond 2012 Index % Barclays Capital U.S. 1-3 Year Corporate Bond Index % Performance data quoted represents past performance, which is no guarantee of future results, and current performance may be lower or higher than the figures shown. The deduction of taxes that a shareholder would pay on Fund distributions or the redemption of Fund shares is not reflected in the total returns. For the most recent month-end performance figures, please visit www.guggenheimfunds.com. The investment return and principal value of an investment will fluctuate with changes in market conditions and other factors so that an investor’s shares, when redeemed, may be worth more or less than their original cost. Since inception returns assume a purchase of the Fund at the initial share price of $20.04 per share for share price returns or initial net asset value (NAV) of $20.04 per share for NAV returns. Returns for periods of less than one year are not annualized. The Fund’s annual operating expense ratio of 0.24% is expressed as a unitary fee and covers all expenses of the Fund, except for distribution fees, if any, brokerage expenses, taxes, interest, litigation expenses and other extraordinary expenses. Portfolio Breakdown % of Net Assets Banks % Diversified Financial Services % Telecommunications % Media % Electric % Pharmaceuticals % Oil & Gas % Food % Beverages % Retail % Insurance % Computers % Mining % Chemicals % Software % Auto Manufacturers % Aerospace & Defense % Health Care Services % Building Materials % Miscellaneous Manufacturing % Health Care Products % Cosmetics & Personal Care % Real Estate Investments Trusts % Environmental Control % Commercial Services % Office & Business Equipment % Agriculture % Pipelines % Total Investments % Other Assets in excess of Liabilities % Net Assets % Credit Quality % of Total Investments AAA % AA % A % BBB % Represents Standard & Poor’s rating as a percentage of total investments. For securities not rated by Standard & Poor’s Rating Group, the ratings by Moody’s Investor Services, Inc. or Fitch Ratings is provided. Credit quality, as rated by Standard & Poor’s, Moody’s or Fitch, is an assessment of the credit worthiness of an issuer of a security. Credit ratings shown are ordered from highest to lowest, are related to the underlying bonds and not the Fund or its value, and are subject to change. Bonds rated BBB and above are considered investment grade and those rated below BBB are considered non-investment grade. Annual Report | May 31, 2011 | 23 Fund Summary & Performance (unaudited) continued BSCC | Guggenheim BulletShares 2012 Corporate Bond ETF (continued) Country Breakdown % of Total Investments United States % United Kingdom % Germany % Luxembourg % Japan % France % Canada % Portfolio breakdown is shown as a percentage of net assets. Credit quality and country breakdown are shown as a percentage of total investments. All are subject to change daily. For more current Fund information, please visit www.guggenheimfunds.com. The above summaries are provided for informational purposes only, and should not be viewed as recommendations. This graph compares a hypothetical $10,000 investment in the Fund, made at its inception, with a similar investment in the Barclays Capital U.S. 1-3 Year Corporate Bond Index. Results include the reinvestment of all dividends and capital gains. Past performance is no guarantee of future results. The Barclays Capital U.S. 1-3 Year Corporate Bond Index is designed to measure the performance of the short term U.S. corporate bond market. The Index includes publicly issued U.S. dollar denominated corporate issues that have a remaining maturity of greater than or equal to 1 year and less than 3 years, are rated investment grade (must be Baa3/BBB- or higher using the middle rating of Moody’s Investor Service, Inc., Standard & Poor’s, and Fitch Rating), and have $250 million or more of outstanding face value. Investment return and principal value will fluctuate with changes in market conditions and other factors and Fund shares, when redeemed may be worth more or less than their original investment. 24 | Annual Report | May 31, 2011 Fund Summary & Performance (unaudited) continued BSCD | Guggenheim BulletShares 2013 Corporate Bond ETF Fund Statistics Share Price $ Net Asset Value $ Premium/Discount to NAV % Net Assets ($000) $ Total Returns (Inception 6/07/10) Since Inception Guggenheim BulletShares 2013 Corporate Bond ETF NAV % Market % BulletShares® USD Corporate Bond 2013 Index % Barclays Capital U.S. 1-3 Year Corporate Bond Index % Performance data quoted represents past performance, which is no guarantee of future results, and current performance may be lower or higher than the figures shown. The deduction of taxes that a shareholder would pay on Fund distributions or the redemption of Fund shares is not reflected in the total returns. For the most recent month-end performance figures, please visit www.guggenheimfunds.com. The investment return and principal value of an investment will fluctuate with changes in market conditions and other factors so that an investor’s shares, when redeemed, may be worth more or less than their original cost. Since inception returns assume a purchase of the Fund at the initial share price of $20.08 per share for share price returns or initial net asset value (NAV) of $20.08 per share for NAV returns. Returns for periods of less than one year are not annualized. The Fund’s annual operating expense ratio of 0.24% is expressed as a unitary fee and covers all expenses of the Fund, except for the fee payments under the investment advisory agreement, distribution fees, if any, brokerage expenses, taxes, interest, litigation expenses and other extraordinary expenses. Portfolio Breakdown % of Net Assets Banks % Diversified Financial Services % Telecommunications % Insurance % Computers % Pharmaceuticals % Miscellaneous Manufacturing % Retail % Oil & Gas % Beverages % Agriculture % Media % Food % Mining % Pipelines % Iron & Steel % Electric % Auto Manufacturers % Transportation % Software % Chemicals % Building Materials % Oil & Gas Services % Aerospace & Defense % Machinery-Diversified % Real Estate Investment Trusts % Housewares % Health Care Services % Commercial Services % Advertising % Water % Home Furnishings % Total Long-Term Investments % Investments of Collateral for Securities Loaned % Total Investments % Other Assets in excess of Liabilities % Net Assets % Credit Quality % of Long-Term Investments AAA % AA % A % BBB % BB % Represents Standard & Poor’s rating as a percentage of total investments. For securities not rated by Standard & Poor’s Rating Group, the ratings by Moody’s Investor Services, Inc. or Fitch Ratings is provided. Credit quality, as rated by Standard & Poor’s, Moody’s or Fitch, is an assessment of the credit worthiness of an issuer of a security. Credit ratings shown are ordered from highest to lowest, are related to the underlying bonds and not the Fund or its value, and are subject to change. Bonds rated BBB and above are considered investment grade and those rated below BBB are considered non-investment grade. Annual Report| May 31, 2011| 25 Fund Summary & Performance (unaudited) continued BSCD | Guggenheim BulletShares 2013 Corporate Bond ETF (continued) Country Breakdown % of Long-Term Investments United States % United Kingdom % Canada % Netherlands % Luxembourg % Switzerland % Germany % Spain % Cayman Islands % Bermuda % France % Portfolio breakdown is shown as a percentage of net assets. Credit quality and country breakdown are shown as a percentage of long-term investments. All are subject to change daily. For more current Fund information, please visit www.guggenheimfunds.com. The above summaries are provided for informational purposes only, and should not be viewed as recommendations. This graph compares a hypothetical $10,000 investment in the Fund, made at its inception, with a similar investment in the Barclays Capital U.S. 1-3 Year Corporate Bond Index. Results include the reinvestment of all dividends and capital gains. Past performance is no guarantee of future results. The Barclays Capital U.S. 1-3 Year Corporate Bond Index is designed to measure the performance of the short term U.S. corporate bond market. The Index includes publicly issued U.S. dollar denominated corporate issues that have a remaining maturity of greater than or equal to 1 year and less than 3 years, are rated investment grade (must be Baa3/BBB- or higher using the middle rating of Moody’s Investor Service, Inc., Standard & Poor’s, and Fitch Rating), and have $250 million or more of outstanding face value. Investment return and principal value will fluctuate with changes in market conditions and other factors and Fund shares, when redeemed may be worth more or less than their original investment. 26| Annual Report| May 31, 2011 Fund Summary & Performance (unaudited) continued BSCE | Guggenheim BulletShares 2014 Corporate Bond ETF Fund Statistics Share Price $ Net Asset Value $ Premium/Discount to NAV % Net Assets ($000) $ Total Returns (Inception 6/7/10) Since Inception Guggenheim BulletShares 2014 Corporate Bond ETF NAV % Market % BulletShares USD Corporate Bond 2014 Index % Barclays Capital U.S. 3-5 Year Corporate Bond Index % Performance data quoted represents past performance, which is no guarantee of future results and current performance may be lower or higher than the figures shown. The deduction of taxes that a shareholder would pay on Fund distributions or the redemption of Fund shares is not reflected in the total returns. For the most recent month-end performance figures, please visit www.guggenheimfunds.com. The investment return and principal value of an investment will fluctuate with changes in market conditions and other factors so that an investor’s shares, when redeemed, may be worth more or less than their original cost. Since inception returns assume a purchase of the Fund at the initial share price of $20.10 per share for share price returns or initial net asset value (NAV) of $20.10 per share for NAV returns. Returns for periods of less than one year are not annualized. The Fund’s annual operating expense ratio of 0.24% is expressed as a unitary fee and covers all expenses of the Fund, except for distribution fees, if any, brokerage expenses, taxes, interest, litigation expenses and other extraordinary expenses. Portfolio Breakdown % of Net Assets Banks % Diversified Financial Services % Telecommunications % Pharmaceuticals % Oil & Gas % Beverages % Media % Electric % Retail % Software % Computers % Food % Aerospace & Defense % Agriculture % Miscellaneous Manufacturing % Chemicals % Insurance % Biotechnology % Mining % Home Furnishings % Iron & Steel % Machinery-Diversified % Pipelines % Advertising % Transportation % Healthcare-Products % Commercial Services % Office & Business Equipment % Cosmetics & Personal Care % Electronics % Gas % Forest Products & Paper % Total Investments % Other Assets in excess of Liabilities % Net Assets % Credit Quality % of Total Investments AAA % AA % A % BBB % BB % Represents Standard & Poor’s rating as a percentage of total investments. For securities not rated by Standard & Poor’s Rating Group, the ratings by Moody’s Investor Services, Inc. or Fitch Ratings is provided. Credit quality, as rated by Standard & Poor’s, Moody’s or Fitch, is an assessment of the credit worthiness of an issuer of a security. Credit ratings shown are ordered from highest to lowest, are related to the underlying bonds and not the Fund or its value, and are subject to change. Bonds rated BBB and above are considered investment grade and those rated below BBB are considered non-investment grade. Annual Report| May 31, 2011| 27 Fund Summary & Performance (unaudited) continued BSCE | Guggenheim BulletShares 2014 Corporate Bond ETF (continued) Country Breakdown % of Total Investments United States % United Kingdom % Netherlands % Canada % Luxembourg % Switzerland % France % Norway % Bermuda % Germany % Portfolio breakdown is shown as a percentage of net assets. Credit quality and country breakdown are shown as a percentage of total investments. All are subject to change daily. For more current Fund information, please visit www.guggenheimfunds.com. The above summaries are provided for informational purposes only, and should not be viewed as recommendations. This graph compares a hypothetical $10,000 investment in the Fund, made at its inception, with a similar investment in the Barclays Capital U.S. 3-5 Year Corporate Bond Index. Results include the reinvestment of all dividends and capital gains. Past performance is no guarantee of future results. The Barclays Capital U.S. 3-5 Year Corporate Bond Index is designed to measure the performance of the short term U.S. corporate bond market. The Index includes publicly issued U.S. dollar denominated corporate issues that have a remaining maturity of greater than or equal to 3 years and less than 5 years, are rated investment grade (must be Baa3/BBB- or higher using the middle rating of Moody’s Investor Service, Inc., Standard & Poor’s, and Fitch Rating), and have $250 million or more of outstanding face value. Investment return and principal value will fluctuate with changes in market conditions and other factors and Fund shares, when redeemed may be worth more or less than their original investment. 28| Annual Report| May 31, 2011 Fund Summary & Performance (unaudited) continued BSCF | Guggenheim BulletShares 2015 Corporate Bond ETF Fund Statistics Share Price $ Net Asset Value $ Premium/Discount to NAV % Net Assets ($000) $ Total Returns (Inception 6/7/10) Since Inception Guggenheim BulletShares 2015 Corporate Bond ETF NAV % Market % BulletShares® USD Corporate Bond 2015 Index % Barclays Capital U.S. 3-5 Year Corporate Bond Index % Performance data quoted represents past performance, which is no guarantee of future results and current performance may be lower or higher than the figures shown. The deduction of taxes that a shareholder would pay on Fund distributions or the redemption of Fund shares is not reflected in the total returns. For the most recent month-end performance figures, please visit www.guggenheimfunds.com. The investment return and principal value of an investment will fluctuate with changes in market conditions and other factors so that an investor’s shares, when redeemed, may be worth more or less than their original cost. Since inception returns assume a purchase of the Fund at the initial share price of $20.14 per share for share price returns or initial net asset value (NAV) of $20.14 per share for NAV returns. Returns for periods of less than one year are not annualized. The Fund’s annual operating expense ratio of 0.24% is expressed as a unitary fee and covers all expenses of the Fund, except for distribution fees, if any, brokerage expenses, interest, litigation expenses and other extraordinary expenses. Portfolio Breakdown % of Net Assets Banks % Diversified Financial Services % Oil & Gas % Pharmaceuticals % Insurance % Media % Telecommunications % Beverages % Retail % Electric % Chemicals % Cosmetics & Personal Care % Health Care Products % Aerospace & Defense % Iron & Steel % Office & Business Equipment % Agriculture % Software % Biotechnology % Computers % Internet % Electronics % Pipelines % Health Care Services % Total Investments % Other Assets in excess of Liabilities % Net Assets % Credit Quality % of Long-Term Investments AAA % AA % A % BBB % Represents Standard & Poor’s rating as a percentage of total investments. For securities not rated by Standard & Poor’s Rating Group, the ratings by Moody’s Investor Services, Inc. or Fitch Ratings is provided. Credit quality, as rated by Standard & Poor’s, Moody’s or Fitch, is an assessment of the credit worthiness of an issuer of a security. Credit ratings shown are ordered from highest to lowest, are related to the underlying bonds and not the Fund or its value, and are subject to change. Bonds rated BBB and above are considered investment grade and those rated below BBB are considered non-investment grade. Annual Report| May 31, 2011| 29 Fund Summary & Performance (unaudited) continued BSCF | Guggenheim BulletShares 2015 Corporate Bond ETF (continued) Country Breakdown % of Long-Term Investments United States % United Kingdom % Canada % France % Luxembourg % Netherlands % Cayman Islands % Germany % Japan % Switzerland % Portfolio breakdown is shown as a percentage of net assets. Credit quality and country breakdown are shown as a percentage of total investments. All are subject to change daily. For more current Fund information, please visit www.guggenheimfunds.com. The above summaries are provided for informational purposes only, and should not be viewed as recommendations. This graph compares a hypothetical $10,000 investment in the Fund, made at its inception, with a similar investment in the Barclays Capital U.S. 3-5 Year Corporate Bond Index. Results include the reinvestment of all dividends and capital gains. Past performance is no guarantee of future results. The Barclays Capital U.S. 3-5 Year Corporate Bond Index is designed to measure the performance of the short term U.S. corporate bond market. The Index includes publicly issued U.S. dollar denominated corporate issues that have a remaining maturity of greater than or equal to 3 years and less than 5 years, are rated investment grade (must be Baa3/BBB- or higher using the middle rating of Moody’s Investor Service, Inc., Standard & Poor’s, and Fitch Rating), and have $250 million or more of outstanding face value. Investment return and principal value will fluctuate with changes in market conditions and other factors and Fund shares, when redeemed may be worth more or less than their original investment. 30| Annual Report| May 31, 2011 Fund Summary & Performance (unaudited) continued BSCG | Guggenheim BulletShares 2016 Corporate Bond ETF Fund Statistics Share Price $ Net Asset Value $ Premium/Discount to NAV % Net Assets ($000) $ Total Returns (Inception 6/07/10) Since Inception Guggenheim BulletShares 2016 Corporate Bond ETF NAV % Market % BulletShares® USD Corporate Bond 2016 Index % Barclays Capital U.S. 5-7 Year Corporate Bond Index % Performance data quoted represents past performance, which is no guarantee of future results, and current performance may be lower or higher than the figures shown. The deduction of taxes that a shareholder would pay on Fund distributions or the redemption of Fund shares is not reflected in the total returns. For the most recent month-end performance figures, please visit www.guggenheimfunds.com. The investment return and principal value of an investment will fluctuate with changes in market conditions and other factors so that an investor’s shares, when redeemed, may be worth more or less than their original cost. Since inception returns assume a purchase of the Fund at the initial share price of $20.13 per share for share price returns or initial net asset value (NAV) of $20.13 per share for NAV returns. Returns for periods of less than one year are not annualized. The Fund’s annual operating expense ratio of 0.24% is expressed as a unitary fee and covers all expenses of the Fund, except for distribution fees, if any, brokerage expenses, taxes, interest, litigation expenses and other extraordinary expenses. Portfolio Breakdown % of Net Assets Banks % Telecommunications % Diversified Financial Services % Oil & Gas % Retail % Pharmaceuticals % Building Materials % Media % Food % Health Care Services % Software % Insurance % Gas % Chemicals % Household Products & Housewares % Commercial Services % Lodging % Agriculture % Office & Business Equipment % Advertising % Pipelines % Computers % Total Long-Term Investments % Investments of Collateral for Securities Loaned % Total Investments % Other Assets in excess of Liabilities % Net Assets % Credit Quality % of Long-Term Investments AA % A % BBB % BB % Represents Standard & Poor’s rating as a percentage of long-term investments. For securities not rated by Standard & Poor’s Rating Group, the ratings by Moody’s Investor Services, Inc. or Fitch Ratings is provided. Credit quality, as rated by Standard & Poor’s, Moody’s or Fitch, is an assessment of the credit worthiness of an issuer of a security. Credit ratings shown are ordered from highest to lowest, are related to the underlying bonds and not the Fund or its value, and are subject to change. Bonds rated BBB and above are considered investment grade and those rated below BBB are considered non-investment grade. Annual Report| May 31, 2011| 31 Fund Summary & Performance (unaudited) continued BSCG | Guggenheim BulletShares 2016 Corporate Bond ETF (continued) Country Breakdown % of Long-Term Investments United States % United Kingdom % Canada % Netherlands % France % Japan % Switzerland % Germany % Spain % Portfolio breakdown is shown as a percentage of net assets. Credit quality and country breakdown are shown as a percentage of long-term investments. All are subject to change daily. For more current Fund information, please visit www.guggenheimfunds.com. The above summaries are provided for informational purposes only, and should not be viewed as recommendations. This graph compares a hypothetical $10,000 investment in the Fund, made at its inception, with a similar investment in the Barclays Capital U.S. 5-7 Year Corporate Bond Index. Results include the reinvestment of all dividends and capital gains. Past performance is no guarantee of future results. The Barclays Capital U.S. 5-7 Year Corporate Bond Index includes publicly issued U.S. dollar-denominated investment-grade corporate issues that have a remaining maturity of greater than or equal to 5 years and less than 7 years. This index is unmanaged and it is not possible to invest directly in this index. Investment return and principal value will fluctuate with changes in market conditions and other factors and Fund shares, when redeemed may be worth more or less than their original investment. 32| Annual Report| May 31, 2011 Fund Summary & Performance (unaudited) continued BSCH | Guggenheim BulletShares 2017 Corporate Bond ETF Fund Statistics Share Price $ Net Asset Value $ Premium/Discount to NAV % Net Assets ($000) $ Total Returns (Inception 6/07/10) Since Inception Guggenheim BulletShares 2017 Corporate Bond ETF NAV % Market % BulletShares® USD Corporate Bond 2017 Index % Barclays Capital U.S. 5-7 Year Corporate Bond Index % Performance data quoted represents past performance, which is no guarantee of future results, and current performance may be lower or higher than the figures shown. The deduction of taxes that a shareholder would pay on Fund distributions or the redemption of Fund shares is not reflected in the total returns. For the most recent month-end performance figures, please visit www.guggenheimfunds.com. The investment return and principal value of an investment will fluctuate with changes in market conditions and other factors so that an investor’s shares, when redeemed, may be worth more or less than their original cost. Since inception returns assume a purchase of the Fund at the initial share price of $20.19 per share for share price returns or initial net asset value (NAV) of $20.19 per share for NAV returns. Returns for periods of less than one year are not annualized. The Fund’s annual operating expense ratio of 0.24% is expressed as a unitary fee and covers all expenses of the Fund, except for distribution fees, if any, brokerage expenses, taxes, interest, litigation expenses and other extraordinary expenses. Portfolio Breakdown % of Net Assets Banks % Diversified Financial Services % Oil & Gas % Pharmaceuticals % Media % Retail % Miscellaneous Manufacturing % Computers % Telecommunications % Food % Health Care Products % Electric % Aerospace & Defense % Pipelines % Household Products & Housewares % Beverages % Chemicals % Mining % Biotechnology % Water % Agriculture % Iron & Steel % Health Care Services % Real Estate Investment Trusts % Office & Business Equipment % Commercial Services % Total Long-Term Investments % Investments of Collateral for Securities Loaned % Total Investments % Other Assets in excess of Liabilities % Net Assets % Credit Quality % of Long-Term Investments AAA % AA % A % BBB % BB % Represents Standard & Poor’s rating as a percentage of total investments. For securities not rated by Standard & Poor’s Rating Group, the rating by Moody’s Investor Services, Inc. or Fitch Ratings is provided. Credit quality, as rated by Standard & Poor’s, Moody’s or Fitch, is an assessment of the credit worthiness of an issuer of a security. Credit ratings shown are ordered from highest to lowest, are related to the underlying bonds and not the Fund or its value, and are subject to change. Bonds rated BBB and above are considered investment grade and those rated below BBB are considered non-investment grade. Country Breakdown % of Long-Term Investments United States % United Kingdom % Germany % Canada % Switzerland % Luxembourg % Norway % Portfolio breakdown is shown as a percentage of net assets. Credit quality and country breakdown are shown as a percentage of long-term investments. All are subject to change daily. For more current Fund information, please visit www.guggenheimfunds.com. The above summaries are provided for informational purposes only, and should not be viewed as recommendations. This graph compares a hypothetical $10,000 investment in the Fund, made at its inception, with a similar investment in the Barclays Capital U.S. 5-7 Year Corporate Bond Index. Results include the reinvestment of all dividends and capital gains. Past performance is no guarantee of future results. The Barclays Capital U.S. 5-7 Year Corporate Bond Index includes publicly issued U.S. dollar-denominated investment-grade corporate issues that have a remaining maturity of greater than or equal to 5 years and less than 7 years. This index is unmanaged and it is not possible to invest directly in this index. Investment return and principal value will fluctuate with changes in market conditions and other factors and Fund shares, when redeemed may be worth more or less than their original investment. Annual Report| May 31, 2011| 33 Fund Summary & Performance (unaudited) continued BSJC | Guggenheim BulletShares 2012 High Yield Bond Corporate ETF Fund Statistics Share Price $ Net Asset Value $ Premium/Discount to NAV % Net Assets ($000) $ Total Returns (Inception 1/25/11) Since Inception Guggenheim BulletShares 2012 High Yield Bond ETF NAV % Market % BulletShares® USD High Yield Corporate Bond 2012 Index % Barclays Capital U.S. Corporate High Yield Index % Performance data quoted represents past performance, which is no guarantee of future results, and current performance may be lower or higher than the figures shown. The deduction of taxes that a shareholder would pay on Fund distributions or the redemption of Fund shares is not reflected in the total returns. For the most recent month-end performance figures, please visit www.guggenheimfunds.com. The investment return and principal value of an investment will fluctuate with changes in market conditions and other factors so that an investor’s shares, when redeemed, may be worth more or less than their original cost. Since inception returns assume a purchase of the Fund at the initial share price of $25.07 per share for share price returns or initial net asset value (NAV) of $25.07 per share for NAV returns. Returns for periods of less than one year are not annualized. The Fund’s annual operating expense ratio of 0.42% is expressed as a unitary fee and covers all expenses of the Fund, except for distribution fees, if any, brokerage expenses, taxes, interest, litigation expenses and other extraordinary expenses. Portfolio Breakdown % of Net Assets Diversified Financial Services % Telecommunications % Banks % Media % Health Care Services % Health Care Products % Airlines % Computers % Lodging % Auto Parts & Equipment % Household Products & Housewares % Pipelines % Oil & Gas % Entertainment % Iron & Steel % Forest Products & Paper % Leisure Time % Real Estate Investment Trusts % Biotechnology % Retail % Home Builders % Food % Textiles % Commercial Services % Packaging & Containers % Chemicals % Total Corporate Bonds % Exchange-Traded Fund % Total Investments % Other Assets in excess of Liabilities % Net Assets % Credit Quality % of Total Investments BBB % BB % B % CCC % Represents Standard & Poor’s rating as a percentage of total investments. For securities not rated by Standard & Poor’s Rating Group, the ratings by Moody’s Investor Services, Inc. or Fitch Ratings is provided. Credit quality, as rated by Standard & Poor’s, Moody’s or Fitch, is an assessment of the credit worthiness of an issuer of a security. Credit ratings shown are ordered from highest to lowest, are related to the underlying bonds and not the Fund or its value, and are subject to change. Bonds rated BBB and above are considered investment grade and those rated below BBB are considered non-investment grade. Country Breakdown % of Total Investments United States % Canada % Austria % Portfolio breakdown is shown as a percentage of net assets. Credit quality and country breakdown are shown as a percentage of total investments. All are subject to change daily. For more current Fund information, please visit www.guggenheimfunds.com. The above summaries are provided for informational purposes only, and should not be viewed as recommendations. This graph compares a hypothetical $10,000 investment in the Fund, made at its inception, with a similar investment in the Barclays Capital U.S. Corporate High Yield Index. Results include the reinvestment of all dividends and capital gains. Past performance is no guarantee of future results. The Barclays Capital U.S. Corporate High-Yield Index measures the market of USD-denominated, non-investment grade, fixed-rate, taxable corporate bonds. Securities are classified as high yield if the middle rating of Moody’s, Fitch, and S&P is Ba1/BB+/BB+ or below. The index excludes emerging market debt. Investment return and principal value will fluctuate with changes in market conditions and other factors and Fund shares, when redeemed may be worth more or less than their original investment. 34| Annual Report| May 31, 2011 Fund Summary & Performance (unaudited) continued BSJD | Guggenheim BulletShares 2013 High Yield Bond ETF Fund Statistics Share Price $ Net Asset Value $ Premium/Discount to NAV % Net Assets ($000) $ Total Returns (Inception 1/25/11) Since Inception Guggenheim BulletShares 2013 High Yield Corporate Bond ETF NAV % Market % BulletShares® USD High Yield Corporate Bond 2013 Index % Barclays Capital U.S. Corporate High Yield Index % Performance data quoted represents past performance, which is no guarantee of future results, and current performance may be lower or higher than the figures shown. The deduction of taxes that a shareholder would pay on Fund distributions or the redemption of Fund shares is not reflected in the total returns. For the most recent month-end performance figures, please visit www.guggenheimfunds.com. The investment return and principal value of an investment will fluctuate with changes in market conditions and other factors so that an investor’s shares, when redeemed, may be worth more or less than their original cost. Since inception returns assume a purchase of the Fund at the initial share price of $25.13 per share for share price returns or initial net asset value (NAV) of $25.13 per share for NAV returns. Returns for periods of less than one year are not annualized. The Fund’s annual operating expense ratio of 0.42% is expressed as a unitary fee and covers all expenses of the Fund, except for the fee payments under the investment advisory agreement, distribution fees, if any, brokerage expenses, taxes, interest, litigation expenses and other extraordinary expenses. Portfolio Breakdown % of Net Assets Telecommunications % Diversified Financial Services % Chemicals % Lodging % Oil & Gas % Retail % Media % Health Care Services % Packaging & Containers % Pharmaceuticals % Aerospace & Defense % Machinery Diversified % Real Estate Investment Trusts % Software % Commercial Services % Coal % Airlines % Household Products & Housewares % Leisure Time % Banks % Real Estate % Transportation % Food % Total Corporate Bonds % Exchange Traded Fund % Total Investments % Other Assets in excess of Liabilities % Net Assets % Credit Quality % of Total Investments BBB % BB % B % CCC % Exchange Traded Fund % Represents Standard & Poor’s rating as a percentage of total investments. For securities not rated by Standard & Poor’s Rating Group, the rating by Moody’s Investor Services, Inc. or Fitch Ratings is provided. Credit quality, as rated by Standard & Poor’s, Moody’s or Fitch, is an assessment of the credit worthiness of an issuer of a security. Credit ratings shown are ordered from highest to lowest, are related to the underlying binds and not the Fund or its value, and are subject to change. Bonds rated BBB and above are considered investment grade and those rated below BBB are considered non-investment grade. Country Breakdown % of Total Investments United States % Luxembourg % Ireland % United Kingdom % Canada % Bermuda % Portfolio breakdown is shown as a percentage of net assets. Credit quality and country breakdown are shown as a percentage of total investments. All are subject to change daily. For more current Fund information, please visit www.guggenheimfunds.com. The above summaries are provided for informational purposes only, and should not be viewed as recommendations. This graph compares a hypothetical $10,000 investment in the Fund, made at its inception, with a similar investment in the Barclays Capital U.S. Corporate High Yield Index. Results include the reinvestment of all dividends and capital gains. Past performance is no guarantee of future results. The Barclays Capital U.S. Corporate High Yield Index measures the market of USD-denominated, non-investment grade, fixed-rate, taxable corporate bonds. Securities are classified as high yield if the middle rating of Moody’s, Fitch, and S&P is Ba1/BB+/BB+ or below. The index excludes emerging market debt. Investment return and principal value will fluctuate with changes in market conditions and other factors and Fund shares, when redeemed, may be worth more or less than their original investment. Annual Report| May 31, 2011| 35 Fund Summary & Performance (unaudited) continued BSJE | Guggenheim BulletShares 2014 High Yield Bond ETF Fund Statistics Share Price $ Net Asset Value $ Premium/Discount to NAV % Net Assets ($000) $ Total Returns (Inception 1/25/2011) Since Inception Guggenheim BulletShares 2014 High Yield Corporate Bond ETF NAV % Market % BulletShares® USD High Yield Corporate Bond 2014 Index % Barclays Capital U.S. Corporate High Yield Index % Performance data quoted represents past performance, which is no guarantee of future results, and current performance may be lower or higher than the figures shown. The deduction of taxes that a shareholder would pay on Fund distributions or the redemption of Fund shares is not reflected in the total returns. For the most recent month-end performance figures, please visit www.guggenheimfunds.com. The investment return and principal value of an investment will fluctuate with changes in market conditions and other factors so that an investor’s shares, when redeemed, may be worth more or less than their original cost. Since inception returns assume a purchase of the Fund at the initial share price of $25.06 per share for share price returns or initial net asset value (NAV) of $25.06 per share for NAV returns. Returns for periods of less than one year are not annualized. The Fund’s annual operating expense ratio of 0.42% is expressed as a unitary fee and covers all expenses of the Fund, except for distribution fees, if any, brokerage expenses, taxes, interest, litigation expenses and other extraordinary expenses. Portfolio Breakdown % of Net Assets Health Care Services % Telecommunications % Banks % Oil & Gas % Media % Lodging % Semiconductors % Diversified Financial Services % Retail % Entertainment % Commercial Services % Food % Electronics % Oil & Gas Services % Pipelines % Health Care Products % Airlines % Real Estate Investment Trusts % Chemicals % Trucking & Leasing % Household Products & Housewares % Coal % Packaging & Containers % Electric % Beverages % Miscellaneous Manufacturing % Aerospace & Defense % Real Estate % Auto Parts & Equipment % Forest Products & Paper % Leisure Time % Total Corporate Bonds % Exchange Traded Fund % Total Investments % Other Assets in excess of Liabilities % Net Assets % 36| Annual Report| May 31, 2011 Fund Summary & Performance (unaudited) continued BSJE | Guggenheim BulletShares 2014 High Yield Bond ETF (continued) Credit Quality % of Total Investments BBB % BB % B % CCC % Exchange Traded Fund % Represents Standard & Poor’s rating as a percentage of total investments For securities not rated by Standard & Poor’s Rating Group, the ratings by Moody’s Investor Services, Inc. or Fitch Ratings is provided. Credit quality, as rated by Standard & Poor’s, Moody’s or Fitch, is an assessment of the credit worthiness of an issuer of a security. Credit ratings shown are ordered from highest to lowest, are related to the underlying bonds and not the Fund or its value, and are subject to change. Bonds rated BBB and above are considered investment grade and those rated below BBB are considered non-investment grade. Country Breakdown % of Total Investments United States % Canada % Netherlands % United Kingdom % Bermuda % Jersey % Portfolio breakdown is shown as a percentage of net assets. Credit quality and country breakdown are shown as a percentage of total investments. All are subject to change daily. For more current Fund information, please visit www.guggenheimfunds.com. The above summaries are provided for informational purposes only, and should not be viewed as recommendations. This graph compares a hypothetical $10,000 investment in the Fund, made at its inception, with a similar investment in the Barclays Capital U.S. High Yield Bond Index. Results include the reinvestment of all dividends and capital gains. Past performance is no guarantee of future results. The U.S. Corporate High-Yield Index measures the market of USD-denominated, non-investment grade, fixed-rate, taxable corporate bonds. Securities are classified as high yield if the middle rating of Moody’s, Fitch, and S&P is Ba1/BB+/BB+ or below. The index excludes emerging market debt. Investment return and principal value will fluctuate with changes in market conditions and other factors and Fund shares, when redeemed, may be worth more or less than their original investment. Annual Report| May 31, 2011| 37 Fund Summary & Performance (unaudited) continued BSJF | Guggenheim BulletShares 2015 High Yield Bond ETF Fund Statistics Share Price $ Net Asset Value $ Premium/Discount to NAV % Net Assets ($000) $ Total Returns (Inception 1/25/11) Since Inception Guggenheim BulletShares 2015 High Yield Corporate Bond ETF NAV % Market % BulletShares® USD High Yield Corporate Bond 2015 Index % Barclays Capital U.S. Corporate High Yield Bond Index % Performance data quoted represents past performance, which is no guarantee of future results, and current performance may be lower or higher than the figures shown. The deduction of taxes that a shareholder would pay on Fund distributions or the redemption of Fund shares is not reflected in the total returns. For the most recent month-end performance figures, please visit www.guggenheimfunds.com. The investment return and principal value of an investment will fluctuate with changes in market conditions and other factors so that an investor’s shares, when redeemed, may be worth more or less than their original cost. Since inception returns assume a purchase of the Fund at the initial share price of $25.21 per share for share price returns or initial net asset value (NAV) of $25.21 per share for NAV returns. Returns for periods of less than one year are not annualized. The Fund’s annual operating expense ratio of 0.42% is expressed as a unitary fee and covers all expenses of the Fund, except for distribution fees, if any, brokerage expenses, taxes, interest, litigation expenses and other extraordinary expenses. Portfolio Breakdown % of Net Assets Diversified Financial Services % Oil & Gas % Health Care Services % Retail % Telecommunications % Media % Electric % Lodging % Banks % Coal % Aerospace & Defense % Commercial Services % Home Builders % Transportation % Packaging & Containers % Iron & Steel % Computers % Auto Parts & Equipment % Office & Business Equipment % Airlines % Software % Holdings Companies-Diversifies % Health Care Products % Electronics % Advertising % Internet % Insurance % Total Corporate Bonds % Exchange Traded Fund % Total Investments % Other Assets in excess of Liabilities % Net Assets % Credit Quality % of Total Investments BBB % BB % B % CCC % Exchange Traded Fund % Represents Standard & Poor’s rating as a percentage of total investments. For securities not rated by Standard & Poor’s Rating Group, the rating by Moody’s Investor Services, Inc. or Fitch Ratings is provided. Credit quality, as rated by Standard & Poor’s, Moody’s or Fitch, is an assessment of the credit worthiness of an issuer of a security. Credit ratings shown are ordered from highest to lowest, are related to the underlying bonds and not the Fund or its value, and are subject to change. Bonds rated BBB and above are considered investment grade and those rated below BBB are considered non-investment grade. Country Breakdown % of Total Investments United States % Netherlands % Portfolio breakdown is shown as a percentage of net assets. Credit quality and country breakdown are shown as a percentage of total investments. All are subject to change daily. For more current Fund information, please visit www.guggenheimfunds.com. The above summaries are provided for informational purposes only, and should not be viewed as recommendations. This graph compares a hypothetical $10,000 investment in the Fund, made at its inception, with a similar investment in the Barclays Capital U.S. Corporate High Yield Index. Results include the reinvestment of all dividends and capital gains. Past performance is no guarantee of future results. The Barclays Capital U.S. Corporate High Yield Index measures the market of USD-denominated, non-investment grade, fixed-rate, taxable corporate bonds. Securities are classified as high yield if the middle rating of Moody’s, Fitch, and S&P is Ba1/BB+/BB+ or below. The index excludes emerging market debt. Investment return and principal value will fluctuate with changes in market conditions and other factors and Fund shares, when redeemed, may be worth more or less than their original investment. 38| Annual Report| May 31, 2011 Fund Summary & Performance (unaudited) continued GIY | Guggenheim Enhanced Core Bond ETF1 Fund Statistics Share Price $ Net Asset Value $ Premium/Discount to NAV -0.08 % Net Assets ($000) $ Total Returns (Inception 2/12/08) One Year Three Years (Annualized) Since Inception (Annualized) Guggenheim Enhanced Core Bond ETF NAV % % % Market % % % CPMKTB-The Capital Markets Bond Index % % % Barclays Capital U.S. Aggregate Bond Index % % % Performance data quoted represents past performance, which is no guarantee of future results, and current performance may be lower or higher than the figures shown. The deduction of taxes that a shareholder would pay on Fund distributions or the redemption of Fund shares is not reflected in the total returns. For the most recent month-end performance figures, please visit www.guggenheimfunds.com. The investment return and principal value of an investment will fluctuate with changes in market conditions and other factors so that an investor’s shares, when redeemed, may be worth more or less than their original cost. Since inception returns assume a purchase of the Fund at the initial share price of $50.00 per share for share price returns or initial net asset value (NAV) of $50.00 per share for NAV returns. Returns for periods of less than one year are not annualized. Per the most recent prospectus, the Fund’s annualized gross operating expense ratio, gross of any fee waivers or expense reimbursements, was 3.66%. In the Financial Highlights section of this Annual Report, the Fund’s annualized net operating expense ratio was 0.32% while the Fund’s annualized gross operating expense ratio, gross of any fee waivers or expense reimbursements, was 2.01%. There is a contractual fee waiver currently in place for this Fund through December 31, 2013 to the extent necessary in keeping the Fund’s operating expense ratio from exceeding 0.27% of average net assets per year. Some expenses fall outside of this expense cap and actual expenses may be higher than 0.27%. Without this expense cap, actual returns would be lower. Portfolio Breakdown % of Net Assets Banks % Diversified Financial Services % Electric % Media % Insurance % Telecommunications % Retail % Oil & Gas % Pipelines % Agriculture % Aerospace & Defense % Computers % Transportation % Beverages % Health Care Services % Pharmaceuticals % Software % Food % Machinery-Construction & Mining % Real Estate Investment Trusts % Auto Manufacturers % Cosmetics & Personal Care % Mining % Chemicals % Total Corporate Bonds % U.S. Treasury Securities % U.S. Government Agency Securities % Total Long-Term Investments % Investments of Collateral for Securities Loaned % Total Investments % Other Assets in excess of Liabilities % Net Assets % Annual Report| May 31, 2011| 39 Fund Summary & Performance (unaudited) continued GIY | Guggenheim Enhanced Core Bond ETF1 (continued) Credit Quality % of Long-Term Investments AAA % AA % A % BBB % BB % NR- U.S. Treasury Note/Bond % Represents Standard & Poor’s rating as a percentage of long-term investments. For securities not rated by Standard & Poor’s Rating Group, the ratings by Moody’s Investor Services, Inc. or Fitch Ratings is provided. Credit quality, as rated by Standard & Poor’s, Moody’s or Fitch, is an assessment of the credit worthiness of an issuer of a security. Credit ratings shown are ordered from highest to lowest, are related to the underlying bonds and not the Fund or its value, and are subject to change. Bonds rated BBB and above are considered investment grade and those rated below BBB are considered non-investment grade. U. S. Treasury securities and U.S. Government Agency securities are not rated, but deemed to be equivalent to securities rated AAA. Maturity Breakdown % of Long-Term Investments 0-5 Years % 6-10 Years % 11-15 Years % 16-20 Years % 21-25 Years % 26-30 Years % Portfolio breakdown is shown as a percentage of net assets. Credit quality and maturity breakdown are shown as a percentage of long-term investments. All are subject to change daily. For more current Fund information, please visit www.guggenheimfunds.com. The above summaries are provided for informational purposes only, and should not be viewed as recommendations. 1 Effective June 1, 2011, the Fund changed its name from Claymore U.S. Capital Markets Bond ETF to Guggenheim Enhanced Core Bond ETF. This graph compares a hypothetical $10,000 investment in the Fund, made at its inception, with a similar investment in the Barclays Capital U.S. Aggregate Bond Index. Results include the reinvestment of all dividends and capital gains. Past performance is no guarantee of future results. The Barclays Capital U.S. Aggregate Bond Index covers the U.S. dollar-denominated, investment-grade, fixed-rate, taxable bond market of SEC-registered securities. The Index includes bonds from the Treasury, government-related, corporate, mortgage-backed securities (agency fixed-rate and hybrid ARM passthroughs), asset-backed securities, and collateralized mortgage-backed securities sectors. It is not possible to invest directly in the Barclays Capital U.S. Aggregate Bond Index. Investment return and principal value will fluctuate with changes in market conditions and other factors and Fund shares, when redeemed, may be worth more or less than their original investment. 40| Annual Report| May 31, 2011 Fund Summary & Performance (unaudited) continued GSY | Guggenheim Enhanced Ultra-Short Bond ETF1 Fund Statistics Share Price $ Net Asset Value $ Premium/Discount to NAV -0.08 % Net Assets ($000) $ Total Returns (Inception 2/12/08) One Year Three Year (Annualized) Since Inception (Annualized) Guggenheim Enhanced Ultra-Short Bond ETF1 NAV % % % Market % % % CPMKTL – The Capital Markets Liquidity Index % % % Barclays Capital 1-3 Month U.S. Treasury Bill Index % % % Performance data quoted represents past performance, which is no guarantee of future results, and current performance may be lower or higher than the figures shown. The deduction of taxes that a shareholder would pay on Fund distributions or the redemption of Fund shares is not reflected in the total returns. For the most recent month-end performance figures, please visit www.guggenheimfunds.com. The investment return and principal value of an investment will fluctuate with changes in market conditions and other factors so that an investor’s shares, when redeemed, may be worth more or less than their original cost. Since inception returns assume a purchase of the ETF at the initial share price of $50.00 per share for share price returns or initial net asset value (NAV) of $50.00 per share for NAV returns. Returns for periods of less than one year are not annualized. Per the most recent prospectus, the Fund’s annualized gross operating expense ratio, gross of any fee waivers or expense reimbursements, was 3.37%. In the Financial Highlights section of the Annual Report, the Fund’s annualized net operating expense ratio was 0.27%, while the Fund’s annualized gross operating expense ratio, gross of any fee waivers or expense reimbursements, was 2.08%. There is a contractual fee waiver currently in place for this Fund through December 31, 2013 to the extent necessary in keeping the Fund’s operating expense ratio from exceeding 0.27% of average net assets per year. Some expenses fall outside of this expense cap and actual expenses will be higher than 0.27%. Without this expense cap, actual returns would be lower. Portfolio Breakdown % of Net Assets Commercial Paper % Corporate Bonds % U.S. Government and Agency Securities % Total Investments % Other Assets in excess of Liabilities % Net Assets % Maturity Breakdown % of Total Investments 0-1 Years % Portfolio breakdown is shown as a percentage of net assets. Maturity breakdown is shown as a percentage of total investments. All are subject to change daily. For more current Fund information, please visit www.guggenheimfunds.com. The above summaries are provided for informational purposes only, and should not be viewed as recommendations. This graph compares a hypothetical $10,000 investment in the Fund, made at its inception, with a similar investment in the Barclays Capital 1-3 Month U.S. Treasury Bill Index. Results include the reinvestment of all dividends and capital gains. Past performance is no guarantee of future results. Barclays Capital U.S. 1-3 Month U.S. Treasury Bills Index measures the performance of public obligations of the U.S. Treasury that have a remaining maturity of greater than or equal to 1 month and less than 3 months. It is not possible to invest directly in the Barclays Capital 1-3 Month U.S. Treasury Bill Index. Investment return and principal value will fluctuate with changes in market conditions and other factors and fund shares, when redeemed, may be worth more or less than their original investment. 1
